    EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FORSTER DRILLING CORPORATION
 
[THE GUARANTORS NAMED HEREIN,
as Subsidiary Guarantors]
 
US$4,805,000
 
Senior Secured Notes Due January 15, 2013
 

--------------------------------------------------------------------------------

Indenture
 
Dated as of January 3, 2008

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

First Security Bank
as Trustee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
Certain Sections of this Indenture relating to
Sections 310 through 318 of the
Trust Indenture Act of 1939:
 
Trust Indenture
Act Section
 
Indenture Section
Section 310(a)(1)
 
7.10
(a)(2)
 
7.10
(a)(3)
 
Not Applicable
(a)(4)
 
Not Applicable
(a)(5)
 
7.10
(b)
 
7.10
(c)
 
Not Applicable
Section 311(a)
 
7.11
(b)
 
7.11
(c)
 
Not Applicable
Section 312(a)
 
2.05
(b)
 
13.03
(c)
 
13.03
Section 313(a)
 
7.06
(b)(1)
 
11.03
(b)(2)
 
7.06, 11.03
(c)
 
7.06, 13.02
(d)
 
7.06
Section 314(a)(1)
 
4.05
(a)(2)
 
4.06
(a)(3)
 
Not Applicable
(a)(4)
 
13.05
(b)
 
11.02
(c)(1)
 
13.04(a)
(c)(2)
 
13.04(b)
(c)(3)
 
Not Applicable
(d)
 
11.03
(e)
 
13.05
Section 315(a)
 
7.01, 7.02(a)
(b)
 
7.05
(c)
 
7.01
(d)
 
7.01
(e)
 
6.11
Section 316(a)(1)
 
6.05
(a)(2)
 
6.04
(b)
 
6.07
(c)
 
2.13
Section 317(a)(1)
 
6.08
(a)(2)
 
6.09
(b)
 
2.04
Section 318(a)
 
13.01

 
Senior Note Indenture


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
     
ARTICLE 1
 
DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01
Definitions
1
SECTION 1.02
Other Definitions
12
SECTION 1.03
Incorporation by Reference of Trust Indenture Act
13
SECTION 1.04
Rules of Construction
13
 
ARTICLE 2
 
THE SENIOR NOTES
   
 
SECTION 2.01
Terms; Form and Dating
14
SECTION 2.02
Execution and Authentication
16
SECTION 2.03
Registrar and Paying Agent
16
SECTION 2.04
Paying Agent to Hold Money in Trust
17
SECTION 2.05
Holder Lists
17
SECTION 2.06
Transfer and Exchange
17
SECTION 2.07
Replacement Senior Notes
21
SECTION 2.08
Outstanding Senior Notes
22
SECTION 2.09
Treasury Senior Notes
22
SECTION 2.10
Temporary Senior Notes
23
SECTION 2.11
Cancellation
23
SECTION 2.12
Defaulted Interest
23
SECTION 2.13
Record Date
23
SECTION 2.14
Ranking; Security; Intercreditor Agreement
23
SECTION 2.15
CUSIP Number
24
 
ARTICLE 3
 
REDEMPTION AND CERTAIN REPURCHASES
     
SECTION 3.01
Notices to Trustee
24
SECTION 3.02
Selection of Senior Notes for Redemption or Offers to Purchase
24
SECTION 3.03
Notice of Redemption
25
SECTION 3.04
Effect of Notice of Redemption
26
SECTION 3.05
Deposit of Redemption Price
26
SECTION 3.06
Senior Notes Redeemed in Part
26
SECTION 3.07
Optional Redemption
26
SECTION 3.08
Mandatory Redemption
27
SECTION 3.09
Offer to Purchase with Excess revenue
27
SECTION 3.10
Redemption at the Option of Holders Upon A Change of Control
29
SECTION 3.11
Compliance with the Exchange Act
31

 
Senior Note Indenture

(i)

--------------------------------------------------------------------------------


 
ARTICLE 4
 
COVENANTS
     
SECTION 4.01
Payment of Senior Notes
31
SECTION 4.02
Use of Proceeds
31
SECTION 4.03
Further Assurances
31
SECTION 4.04
Maintenance of Office or Agency
32
SECTION 4.05
Reports
32
SECTION 4.06
Compliance Certificate
33
SECTION 4.07
Taxes
34
SECTION 4.08
Stay, Extension and Usury Laws
34
SECTION 4.09
Additional Collateral
34
SECTION 4.10
Restricted Payments
35
SECTION 4.11
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
36
SECTION 4.12
Asset Sales
37
SECTION 4.13
Transactions with Affiliates
37
SECTION 4.14
Liens
38
SECTION 4.15
Corporate Existence
38
SECTION 4.16
Business Activities
38
 
ARTICLE5
 
SUCCESSORS
     
SECTION 5.01
Merger, Consolidation or Sale of Assets
39
SECTION 5.02
Successor Corporation Substituted
39
 
ARTICLE 6
 
DEFAULTS AND REMEDIES
     
SECTION 6.01
Events of Default
40
SECTION 6.02
Acceleration
41
SECTION 6.03
Other Remedies
42
SECTION 6.04
Waiver of Past Defaults
42
SECTION 6.05
Control by Majority
42
SECTION 6.06
Limitation on Suits
42
SECTION 6.07
Rights of Holders of Senior Notes to Receive Payment
43
SECTION 6.08
Collection Suit by Trustee
43
SECTION 6.09
Trustee May File Proofs of Claim
43
SECTION 6.10
Priorities
44
SECTION 6.11
Undertaking of Costs
44
 
ARTICLE 7
 
TRUSTEE
     
SECTION 7.01
Duties of Trustee
44
SECTION 7.02
Rights of Trustee
46
SECTION 7.03
Individual Rights of Trustee
46

 
Senior Note Indenture

(ii)

--------------------------------------------------------------------------------


 
SECTION 7.04
Trustee’s Disclaimer
46
SECTION 7.05
Notice of Defaults
47
SECTION 7.06
Reports by Trustee to Holders of the Senior Notes
47
SECTION 7.07
Compensation and Indemnity
47
SECTION 7.08
Replacement of Trustee
48
SECTION 7.09
Successor Trustee by Merger, Etc
49
SECTION 7.10
Eligibility; Disqualification
49
SECTION 7.11
Preferential Collection of Claims Against Company
49
 
ARTICLE 8
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
     
SECTION 8.01
Option to Effect Legal Defeasance or Covenant Defeasance
49
SECTION 8.02
Legal Defeasance and Discharge
50
SECTION 8.03
Covenant Defeasance
50
SECTION 8.04
Conditions to Legal or Covenant Defeasance
51
SECTION 8.05
Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions
52
SECTION 8.06
Repayment to Company
52
SECTION 8.07
Reinstatement
53
 
ARTICLE 9
 
AMENDMENT, SUPPLEMENT AND WAIVER
     
SECTION 9.01
Without Consent of Holders of Senior Notes
53
SECTION 9.02
With Consent of Holders of Senior Notes
54
SECTION 9.03
Compliance with Trust Indenture Act
55
SECTION 9.04
Revocation and Effect of Consents
55
SECTION 9.05
Notation on or Exchange of Senior Notes
56
SECTION 9.06
Trustee to Sign Amendments, Etc
56
 
ARTICLE 10
 
GUARANTEES
     
SECTION 10.01
Guarantees
56
SECTION 10.02
Limitation of Liability
58
SECTION 10.03
Successors and Assigns
58
SECTION 10.04
No Waiver
58
SECTION 10.05
Modification
58
SECTION 10.06
Release
59
SECTION 10.07
Contribution
59
 
ARTICLE 11
 
COLLATERAL AND SECURITY
     
SECTION 11.01
Collateral Documents
59
SECTION 11.02
Recording of Opinions
60
SECTION 11.03
Release of Collateral
61
SECTION 11.04
Certificates of the Company
62

 
Senior Note Indenture

(iii)

--------------------------------------------------------------------------------


 
SECTION 11.05
Certificates of the Trustee
62
SECTION 11.06
Authorization of Actions to be Taken by the Trustee and the Collateral Agent
under the Senior Note Collateral Documents
62
SECTION 11.07
Authorization of Receipt of Funds by the Collateral Agent under the Senior Note
Collateral Documents
63
SECTION 11.08
Termination of Security Interest
63
SECTION 11.09
Conflicts between Indenture and Senior Note Collateral Documents
63
 
ARTICLE 12
 
SATISFACTION AND DISCHARGE
     
SECTION 12.01
Satisfaction and Discharge
64
SECTION 12.02
Deposited Cash and U.S. Government Securities to be Held in Trust; Other
Miscellaneous Provisions
64
SECTION 12.03
Repayment to Company
65
 
ARTICLE 13
 
MISCELLANEOUS
     
SECTION 13.01
Trust Indenture Act Controls
65
SECTION 13.02
Notices
65
SECTION 13.03
Communication by Holders of Senior Notes with Other Holders of Senior Notes
66
SECTION 13.04
Certificate and Opinion as to Conditions Precedent
66
SECTION 13.05
Statements Required in Certificate or Opinion
67
SECTION 13.06
Rules by Trustee and Agents
67
SECTION 13.07
No Personal Liability of Directors, Officers, Employees and Stockholders
67
SECTION 13.08
Governing Law
67
SECTION 13.09
No Adverse Interpretation of Other Agreements
67
SECTION 13.10
Successors
68
SECTION 13.11
Severability
68
SECTION 13.12
Counterpart Originals
68
SECTION 13.13
Table of Contents, Headings, Etc.
68
SECTION 13.14
Agent for Service; Submission to Jurisdiction; Waiver Of Immunities
68
SECTION 13.15
Arbitration
69

 
Senior Note Indenture

(iv)

--------------------------------------------------------------------------------




Exhibits:
         
Exhibit A:
Form of Senior Note
 
Exhibit B:
Schedule of Exchanges of Interests in the Global Note
 
Exhibit C:
Form of Intercreditor Agreement
 
Exhibit D:
Form of Officer’s Compliance Certificate
 
Exhibit E:
Oil Rig Related Assets
 
Exhibit F:
Use of Proceeds Certificate
 
Exhibit G:
Form of Investor Letter

 
Senior Note Indenture

(v)

--------------------------------------------------------------------------------


 
INDENTURE dated as of January 3, 2008 by and among FORSTER DRILLING CORPORATION,
a corporation organized under the laws of the State of Nevada (the “Company”),
its three (3) wholly-owned subsidiaries, Forster Drilling, Inc., a Texas
corporation (“FDI”), Forster Tool & Supply, Inc., a Nevada corporation (“FTSI”),
and Forster Exploration & Production, Inc., a Nevada corporation (“FEP”)
(collectively, FDI, FTSI and FEP are referred to herein as the “Forster
Subsidiaries” or the “Subsidiary Guarantors”) and First Security Bank (the
“Trustee”).
 
The Company and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the US$4,805,000 aggregate
principal amount of the Senior Secured Notes due January 15, 2013 (the “Senior
Notes”) issued by the Company pursuant to this Indenture:
 
ARTICLE 1
 
DEFINITIONS AND INCORPORATION
BY REFERENCE
 
SECTION 1.01
Definitions.

 
“Additional Obligations” means the Obligations.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise, provided, however,
that beneficial ownership of 10% or more of the voting securities of a Person
shall be deemed to be control.
 
“Agent” means any Registrar, Paying Agent, co-registrar or Collateral Agent.
 
“Annual Debt Service” means, with respect to all or any particular amount of the
outstanding Senior Notes, the Debt Service for any particular 12 month period
required to be paid or set aside during such 12 month period, less the amount of
such payment which is provided from the proceeds of the sale of the Notes or
from sources other than Pledged Revenues.
 
“Annual Expansion Debt Service” means, with respect to any Expansion Debt, the
proposed Debt Service for any particular 12 month period required to be paid or
set aside during such 12 month period, less the amount of such payment which is
provided from the proceeds of the sale of the Notes or Expansion Debt or from
sources other than Revenues.
 
Senior Note Indenture

1

--------------------------------------------------------------------------------


 
“Applicable Procedures” means the applicable procedures in effect from time to
time of DTC, Euroclear or Clearstream.
 
“Authorized Denominations” means $5,000 and minimum increments of $5,000 in
excess thereof.
 
“Bankruptcy Law” means title 11, U.S. Code or any similar law of the United
States, any state or other jurisdiction thereof, or any other country, state or
jurisdiction thereof for the relief of debtors.
 
“Beneficial Owner” means a beneficial owner as defined in Rules 13d-3 and 13d-5
under the Exchange Act (or any successor rules), including the provision of such
Rules that a Person shall be deemed to have beneficial ownership of all
securities that such Person has a right to acquire within 60 days; provided,
that a Person will not be deemed a beneficial owner of, or to own beneficially,
any securities if such beneficial ownership (i) arises solely as a result of a
revocable proxy delivered in response to a proxy or consent solicitation made
pursuant to, and in accordance with, the Exchange Act and (ii) is not also then
reportable on Schedule 13D or Schedule 13G (or any successor schedule) under the
Exchange Act.
 
“Board of Directors” means, unless otherwise specified, the Board of Directors
of the Company or any authorized committee thereof.
 
“Board Resolution” means a resolution of the Board of Directors.
 
“Business Day” means any day other than a Legal Holiday.
 
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock and (iii) in the case of a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership.
 
“Certificated Notes” means certificated Senior Notes in fully registered form
without interest coupons, in substantially the form of Exhibit A attached
hereto.
 
“Change of Control” means the occurrence of any of the following:
 
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
 
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;
 
Senior Note Indenture

2

--------------------------------------------------------------------------------


 
(iii) approval by the Company’s stockholders of any plan or proposal for the
complete liquidation or dissolution of the Company;
 
(iv) reserved;
 
(v) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or
 
(vi) the acquisition by any person or related group of persons (other than the
Company, existing equity-holders or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities.
 
“Collateral” as used in this Indenture shall have the same meaning as set forth
for such term in the Senior Note Security Agreement.” 
 
“Collateral Agent” means the Trustee or any other Person from time to time
acting as the Collateral Agent for the Senior Notes under the Senior Note
Collateral Documents.
 
“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.
 
“Common Stock” of any Person means Capital Stock of such Person that does not
rank prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of Capital Stock of any other class of such Person.
 
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 14.02 hereof or such other address as to which the Trustee
may give notice to the Company.
 
“Custodian” means, with respect to the Senior Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03(c) as Custodian
with respect to the Senior Notes, and any and all successors thereto appointed
as custodian hereunder and having become such pursuant to the applicable
provisions of this Indenture.
 
“Debt Service” means, with respect to all or any particular amount of the Senior
Notes, the total as of any particular date of computation and for any particular
period of the scheduled amount of interest and amortization of principal payable
on such Senior Notes, excluding amounts scheduled during such period which
relate to principal which has been retired before the beginning of such period.
When calculating Debt Service, any obligation with a balloon maturity shall be
treated as though the aggregate debt service thereon was equally amortizing over
the term thereof and any obligation subject to a floating interest rate shall be
calculated at the maximum interest rate permissible thereon.
 
Senior Note Indenture

3

--------------------------------------------------------------------------------


 
“Default” means any event that is or with the passage of time or the giving of
notice or both would be an Event of Default.
 
“Depository” means, with respect to the Senior Notes issued in the form of one
or more Global Notes, DTC or another Person designated as depository by the
Company, which must be a clearing agency registered under the Exchange Act.
 
“DTC” means The Depository Trust Company, its nominees and their respective
successors and assigns, or such other depository institution hereinafter
appointed by the Company pursuant to the terms of the Indenture.
 
“Eligible Institution” means a commercial banking institution that has combined
capital and surplus of not less than US$500 million or its equivalent in foreign
currency, whose debt is rated “A” (or higher) according to Standard & Poor’s or
Moody’s at the time as of which any deposit or Investment therein is made.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock or that are measured by the value of Capital Stock (but
excluding any debt security that is convertible into or exchangeable for Capital
Stock).
 
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system
and its successors.
 
“Excess Revenue” means an amount computed as set forth in Section 5.02 of this
Indenture.
 
“Excess Revenue Account” means an account of the Company maintained with the
Trustee.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended (or any successor act), and the rules and regulations thereunder.
 
“Expansion Assets” means any additional oil and natural gas drilling rigs and
equipment, drilling prospects, real property, mineral interests or other assets
procured by the Company or its Affiliates on and after the date of this
Indenture.
 
“Expansion Debt” means any Additional Obligations incurred by the Company or its
Affiliates or Subsidiaries for the acquisition of Expansion Assets. Expansion
Debt shall only be incurred in accordance with the provisions of this Indenture.
 
“Fair Market Value” means with respect to any asset or property, the sale value
that would be obtained in an arm’s length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.
 
Senior Note Indenture

4

--------------------------------------------------------------------------------


 
“Fiscal Year” means the 12-month period used, at any time, by the Company for
accounting purposes with respect to the Company, which may be the calendar year.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession of the United States, which are in effect on the Issue
Date, consistently applied.
 
“Global Note” means a Senior Note evidencing all or a part of the Senior Notes
issued in accordance with Section 2.02 and substantially in the form of Exhibit
A (with Exhibit B) attached hereto.
 
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America for the payment of which guarantee or
obligations the full faith and credit of the United States is pledged.
 
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
 
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise), or
 
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee of such
Indebtedness of the payment thereof or to protect such oblige against loss in
respect thereof (in whole or in part);
 
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guarantor” means, collectively and individually, the Subsidiary Guarantors.
 
“Holder” means a Person in whose name a Senior Note is registered.
 
“Indebtedness” means, with respect to any Person on any date of determination,
 
Senior Note Indenture

5

--------------------------------------------------------------------------------


 
(i) any indebtedness of such Person, whether or not contingent, in respect of
borrowed money or evidenced by bonds, notes, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof) or
representing the balance deferred and unpaid of the purchase price of any
property (including pursuant to capital leases not incurred in the ordinary
course of business), except any such balance outstanding as of the Issue Date
and balances that constitutes an accrued expense or trade payable, if and to the
extent any of the foregoing (other than letters of credit) would appear as a
liability upon a balance sheet of such Person prepared in accordance with GAAP,
 
(ii) all capital lease obligations of such Person, except as incurred in the
ordinary course of business,
 
(iii) all indebtedness of others secured by a Lien on any asset of such Person
(whether or not such indebtedness is assumed by such Persons),
 
(iv) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable arising in the ordinary course of business),
 
(v) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations in clauses
(i) through (iv) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit,
 
(vi) all obligations to purchase, redeem, retire, defease or otherwise acquire
for value any stock or any warrants, rights or options to acquire such stock
valued, in the case of stock, at the greatest amount payable in respect thereof
on a liquidation (whether voluntary or involuntary) plus accrued and unpaid
dividends, and
 
(vii) to the extent not otherwise included, the Guarantee of items that would be
included within this definition and any amendment, supplement, modification,
deferral, renewal, extension or refunding of any of the above.
 
Notwithstanding the foregoing, in no event will performance bonds or similar
security for performance be deemed Indebtedness so long as such performance
bonds or similar security for performance would not appear as a liability on a
balance sheet of such Person prepared in accordance with GAAP, and provided,
that the amount of any Indebtedness in respect of any Guarantee shall be the
maximum principal amount of the Indebtedness so guaranteed.
 
“Indenture” means this Indenture, as amended or supplemented from time to time.
 
Senior Note Indenture

6

--------------------------------------------------------------------------------


 
“Intercreditor Agreement” means the Intercreditor Agreement in substantially the
form of Exhibit C hereto.
 
“Interest Payment Date” means (a) January 15, April 15, July 15 and October 15,
commencing April 15, 2008, or if any such day is not a Business Day, on the next
succeeding Business Day; and (b) for the Senior Notes subject to redemption in
whole or in par on any date, the date of such redemption.
 
“Interest Rate” means the annual interest rate applicable at any time and from
time to time with respect to the Senior Note Obligations, as provided in the
Senior Notes.
 
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans, Guaranties, advances or capital contributions (excluding commission,
travel and similar advances to officers and employees made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities of any other Person and all
other items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Company or any Subsidiary of the
Company sells or otherwise disposes of any Capital Stock of any direct or
indirect Subsidiary of the Company, such that after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Company, the
Company will be deemed to have made an Investment on the date of any such sale
or disposition equal to the fair market value of the Capital Stock of such
Subsidiary not sold or disposed of. The acquisition by the Company or any
Subsidiary of the Company of a Person that holds an investment in a third person
will be deemed to be an Investment by the Company or such Subsidiary in such
third Person in an amount equal to the Fair Market Value of such Investment held
by the acquired Person in such third Person.
 
“Investor Letter” means a written instrument signed by each original purchaser
of the Senior Notes as a condition precedent to the issuance of a Senior Note to
such purchaser and each transferee of a Note in substantially the same form as
that attached hereto as Exhibit G.
 
“Issue Date” means January 3, 2008.
 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Texas
Uniform Commercial Code (or equivalent statutes of any jurisdiction).
 
Senior Note Indenture

7

--------------------------------------------------------------------------------


 
“Marketable Securities” means:
 
(i) Government Securities,
 
(ii) any certificate of deposit maturing not more than 270 days after the date
of acquisition that is issued by, or time deposit of, an Eligible Institution,
 
(iii) commercial paper maturing not more than 270 days after the date of
acquisition issued by a corporation (other than an Affiliate of the Company)
with a rating, at the time as of which any investment therein is made, of “A-1”
(or higher) according to Standard & Poor’s or “P-1” (or higher) according to
Moody’s,
 
(iv) any banker’s acceptances or money market deposit accounts issued or offered
by an Eligible Institution, and
 
(v) any fund with assets of at least $500 million investing exclusively in
investments of the types described in clauses (i) through (iv) above.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Mortgage” means that certain Senior Deed of Trust delivered by a Forster
Subsidiary conveying a first priority lien and security interest in certain real
property of the Company, in form and substance satisfactory to the Trustee and
Special Counsel.
 
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any sale of any assets that
constitute Collateral, net of the direct costs relating to such sale (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) and any relocation expenses incurred as a result thereof, taxes
paid or payable as a result thereof (in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements), amounts
required to be applied to the repayment of Indebtedness secured by a Lien on the
asset or assets that are the subject of such asset sale, any reserve for
adjustment in respect of the sale price of such asset or assets and any
contingent purchase price payments in connection with purchase price
adjustments, escrowed proceeds, reserves or indemnities until such amounts are
released. Net Proceeds shall exclude any non-cash proceeds received from any
asset sale, but shall include such proceeds when and as converted by the Company
or any Restricted Subsidiary of the Company to cash.
 
“Net Revenues” means Revenues, less those Operation and Maintenance Expenses,
charges and deductions that are allowable for federal tax purposes in the
calculation of taxable income and as reported by the Company on its federal tax
returns, exclusive of depletion, impairment, interest, depreciation and
amortization.
 
Senior Note Indenture

8

--------------------------------------------------------------------------------


 
“New Subsidiaries” means direct or indirect Subsidiaries of the Company formed
or acquired after execution of the Indenture.
 
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness; for avoidance of doubt, Capital Stock and Operation
and Maintenance Expenses are not Obligations.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, Controller, Secretary
or any Vice-President of such Person.
 
“Officers’ Certificate” means, with respect to any Person, a certificate signed
by the Chief Executive Officer or President and the Chief Financial Officer of
such Person.
 
“Oil Rig Business” means, when used in reference to any Person, that such Person
is engaged primarily in the business of manufacturing, remanufacturing, assembly
and re-assembly of oil and natural gas rigs and equipment; provided, that the
determination of what constitutes an Oil Rig Business shall be made in good
faith by the Board of Directors and shall include exploration activities that
may be part of a drilling contract entered into by the Company or Forster
Subsidiary.
 
“Oil Rig Related Assets” means all assets, rights (contractual or otherwise),
concessions, including without limitation, those set forth on Exhibit E, and
comprising Rigs #15, #12, #41 and #22, used in connection with the Company’s Oil
Rig Business, which are currently encumbered by liens that will be paid off
immediately following the Closing.
 
“Operation and Maintenance Expenses” means, for any period, all ordinary and
necessary expenses of operation, labor, payroll taxes, state and local taxes,
materials, supplies, repair, maintenance and insuring of the Oil Rig Related
Assets and other properties and assets of the Company under generally accepted
accounting principles, and shall include the monthly or other periodic payment
of annual insurance premiums, except that there shall not be included: (i) any
allowance for depreciation, depletion or impairment, or (ii) any deposits or
transfers to the credit of the Senior Note Fund or any other fund or account
created for the payment of Debt Service on the Notes or Additional Obligations
as permitted under this Indenture.
 
“Opinion of Counsel” means an opinion from legal counsel, who may be an employee
of or counsel to the Company, any Restricted Subsidiary of the Company or the
Trustee.
 
Senior Note Indenture

9

--------------------------------------------------------------------------------


 
“Percentage” means, for each Holder, the percentage resulting from the principal
amount outstanding on each such Holder’s Senior Notes divided by the total
aggregate principal amount of Senior Notes outstanding.
 
“Permitted Investment” means
 
(i) any Investments in the Company or any Restricted Subsidiary of the Company
or any Person that will become a Restricted Subsidiary, provided, however, such
Restricted Subsidiary’s primary business is the Oil Rig Business,
 
(ii) any Investments in Marketable Securities,
 
(iii) Investments by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment (a) such Person becomes a Restricted
Subsidiary of the Company or (b) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Company or a Restricted Subsidiary of the
Company, provided, however, such Restricted Subsidiary’s primary business is the
Oil Rig Business,
 
(iv) any Investment in property or assets to be used in (a) any line of business
in which the Company or any of its Restricted Subsidiaries was engaged on the
Issue Date or (b) any Oil Rig Business,
 
(v) Investments in any Person primarily engaged in the Oil Rig Business in
connection with the acquisition of such Person or substantially all of the
property or assets of such Person by the Company or any Restricted Subsidiary of
the Company; provided, that within 90 days from the first date of any such
Investment, either (a) such Person becomes a Restricted Subsidiary of the
Company or any of its Restricted Subsidiaries or (b) the amount of any such
Investment is repaid in full to the Company or any of its Restricted
Subsidiaries,
 
(vi) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and other similar
deposits, and
 
(vii) Investments aggregating not more than US$1.0 million in securities or
other debt instruments of companies with a minimum Moody’s bond rating of Aa
that mature or are redeemed within 180 days of the date of the purchase thereof.
 
“Permitted Liens” means
 
(i) Liens in favor of the Company,
 
(ii) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Restricted Subsidiary of the
Company; provided, that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Company,
 
Senior Note Indenture

10

--------------------------------------------------------------------------------


 
(iii) Liens on property existing at the time of acquisition thereof by the
Company or any Restricted Subsidiary of the Company; provided, that such Liens
were in existence prior to the contemplation of such acquisition,
 
(iv) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business,
 
(v) Liens for taxes, assessments or governmental claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
timely instituted and diligently concluded; provided, that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor,
 
(vi) Liens incurred in the ordinary course of business of the Company or any
Restricted Subsidiary of the Company with respect to obligations that do not
exceed $5.0 million at any one time outstanding and that (a) are not incurred in
connection with the borrowing of money or the obtaining of advances or credit
(other than trade credit in the ordinary course of business) and (b) do not in
the aggregate materially detract from the value of the property or materially
impair the use thereof in the operation of business by the Company or such
Restricted Subsidiary,
 
(vii) Liens on existing Oil Rig Related Assets existing during the time of the
construction thereof, in each case to the extent the Investment in such assets
is permitted under this Indenture,
 
(viii) easements, rights of way, municipal and zoning ordinances and similar
charges and encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Company or any
Restricted Subsidiary,
 
(ix) Liens in favor of the Holders of the Senior Notes,
 
(x) Liens in favor of the holders of the Subordinated Notes created by the
Subordinated Note Documents,
 
(xi) Liens created by the issuance of Expansion Debt and the Working Capital
Loan,
 
(xii) Liens that do not have a material adverse effect on the business or
financial condition of the Company and Forster Subsidiaries taken as a whole,
and
 
(xiii) Liens that are being paid off from Senior Note Proceeds.
 
Senior Note Indenture

11

--------------------------------------------------------------------------------


 
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, sociedad, unincorporated organization,
government or any agency or political subdivision thereof or any other entity.
 
“Placement Agent” means Crews & Associates, Inc.
 
“Placement Agreement” means that certain Placement Agreement dates as of
December 20, 2007 between the Company and the Placement Agent pursuant to which
Placement Agent has privately placed the Notes.
 
“Pledged Revenues” means seventy-five percent (75%) of all Net Revenues.
 
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Capital Stock of any other class of such Person.
 
“Qualified Accountant” means an independent certified public accountant in the
regular employ or hire of Company, including, but not limited to, the current
independent firm of certified public accountants of the Company. For purposes of
the issuance or incurrence of Expansion Debt at a time when current audited
financial statements of the Company are unavailable, a Qualified Accountant may
include Company’s chief financial officer or other certified public accountant
employed or hired by Issuer.
 
“Receivables” means, with respect to any Person, all of the following property
and interests in property of such person or entity, whether now existing or
existing in the future or hereafter acquired or arising, provided that they
arise out of the Revenues: (i) accounts, (ii) accounts receivable, including,
without limitation, all rights to payment created by or arising from sales of
goods, leases of goods or the rendition of services no matter how evidenced,
whether or not earned by performance, (iii) all unpaid seller’s or lessor’s
rights including, without limitation, rescission, replevin, reclamation and
stoppage in transit, relating to any of the foregoing after creation of the
foregoing or arising therefrom; (iv) all rights to any goods or merchandise
represented by any of the foregoing, including, without limitation, returned or
repossessed goods, (v) all reserves and credit balances with respect to any such
accounts receivable or account debtors, (vi) all letters of credit, security, or
Guaranties for any of the foregoing, (vii) all insurance policies or reports
relating to any of the foregoing, (viii) all collection of deposit accounts
relating to any of the foregoing; (ix) all proceeds of any of the foregoing, and
(x) all books and records relating to any of the foregoing.
 
“Responsible Officer” when used with respect to the Trustee, means any officer
within the Corporate Trust Department of the Trustee (or any successor group of
the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.
 
Senior Note Indenture

12

--------------------------------------------------------------------------------


 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payment” means,
 
(i) any dividend or any distribution, direct or indirect, on account of any
Equity Interests of, or other Equity Interests in, the Company or any of its
Restricted Subsidiaries other than dividends or distributions payable (A) in
Equity Interests of the Company or (B) to the Company or any Restricted
Subsidiary,
 
(ii) any payment to Retire any Equity Interests of the Company or any of its
Subsidiaries or other Affiliate of the Company (other than any such Equity
Interests owned by the Company or any Restricted Subsidiary or employee,
consultant, officer or director of the Company, or Equity Interests of any
Subsidiary or other Affiliate of the Company that qualifies as a Permitted
Investment), or
 
(iii) any payment to Retire any Indebtedness of the Company or its Restricted
Subsidiaries that is subordinate in right of payment to the Senior Notes except
at final maturity or in accordance with the mandatory redemption or repayment
provisions set forth in the original documentation governing such Indebtedness.
 
“Restricted Subsidiary” means the Forster Subsidiaries, provided, however, that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary.”
 
“Retire” and “Retirement” mean purchase, redeem, defease, retire or otherwise
acquire any interest for value.
 
“Revenues” means all contract drilling income earned pursuant to every type of
drilling contract, rents, charges, fees, Net Proceeds, issue and other income,
except for reimbursements for drill pipe and other component parts by FDI,
derived by the Company or the Forster Subsidiaries at any time and from time to
time from the operation of Forster Drilling, Inc. and the drilling rigs and
equipment associated with Rigs # 15, #12, #22 and #41.
 
“Securities Act” means the United States Securities Act of 1933, as amended (or
any successor act), and the rules and regulations thereunder.
 
“Senior Notes” means the Senior Notes described above issued under this
Indenture.
 
“Senior Note Collateral Documents” means, collectively, the Senior Note Security
Agreement, the Senior Note Stock Pledge Agreement and any other mortgage,
pledge, stock pledge, deed of trust, collateral assignment, security agreement,
fiduciary transfer, debenture, fiduciary assignment or other agreements or
instruments evidencing or creating any Liens in favor of the Collateral Agent in
all or any portion of the Collateral pursuant to or in connection with the
Indenture or any other Senior Note Document, in each case, as amended, restated,
extended, renewed, supplemented or otherwise modified from time to time, in
accordance with the terms thereof.
 
Senior Note Indenture

13

--------------------------------------------------------------------------------


 
“Senior Note Documents” means the Indenture, the Senior Notes, the Senior Note
Collateral Documents and the other documents entered into by the Company, any
Restricted Subsidiary, the Trustee, the Collateral Agent and/or any other party
pursuant to or in connection with the Indenture or any other Senior Note
Document.
 
“Senior Note First Lien Collateral” means the Oil Rig Related Assets and any
assets specified as being Collateral hereunder.
 
“Senior Note Obligations” means the Obligations of the Company and the
Guarantors (including all interest accrued thereon after the commencement of any
insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in this Indenture, the Senior Notes and the other
Senior Note Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding) in respect of the Senior Notes.
 
“Senior Note Security Agreements” means one or more agreements or equivalent
documents granting to the Collateral Agent for the benefit of the Holders a
security interest in all of the personal property of the Company and Forster
Subsidiaries pursuant to or in connection with the Indenture or other Senior
Note Documents.
 
“Senior Note Stock Pledge Agreement” means one or more stock pledge agreements
or equivalent documents granting to the Collateral Agent for the benefit of
Holders a security interest in all of the Capital Stock of the Forster
Subsidiaries.
 
“Standard & Poor’s” means Standard and Poor’s, a division of The McGraw-Hill
Companies, and its successors.
 
“Subordinated Notes” means, collectively, the $1,215,000 Subordinated Notes due
January 15, 2013.
 
“Subordinated Note Documents” means, collectively, the Subordinated Notes
Indenture, the Subordinated Notes, the Subordinated Note Collateral Documents
and the other documents entered into by the Company, any Restricted Subsidiary,
the Trustee, the Collateral Agent and/or any other party pursuant to or in
connection with the Indenture or any other Subordinated Note Document.
 
“Subordinated Note Obligations” means the Subordinated Note Debt and all other
Obligations of the Company and the Guarantors (including all interest accrued
thereon after the commencement of any insolvency or liquidation proceeding at
the rate, including any applicable post-default rate, specified in the
Subordinated Note Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding) in respect of the Subordinated Note
Debt.
 
Senior Note Indenture

14

--------------------------------------------------------------------------------


 
“Subsidiary” of any Person means (i) any corporation, association or business
entity of which more than 50% of the total voting power of shares of Capital
Stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof and (ii) any partnership
(a) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such person or (b) the only general partners of which
are such Person or one or more Subsidiaries of such Person or any combination
thereof.
 
“Subsidiary Guarantors” means, individually and collectively Forster Drilling,
Inc., a Texas corporation (“FDI”), Forster Tool & Supply, Inc., a Nevada
corporation (“FTSI”), and Forster Exploration & Production, Inc., a Nevada
corporation (“FEP”) (collectively, FDI, FTSI and FEP are referred to herein as
the “Foster Subsidiaries”).
 
“TIA” means the United States Trust Indenture Act of 1939, as it may be amended
from time to time.
 
“Trading Day” with respect to a securities exchange or automated quotation
system, means a day on which such exchange or system is open for a full day of
trading.
 
“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.
 
“UCC” means the Uniform Commercial Code as in effect on the date of
determination in the relevant jurisdiction, or any successor statute thereto.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors as an Unrestricted Subsidiary pursuant to a Board
Resolution.
 
“Voting Stock” of any Person means Capital Stock of such Person which ordinarily
has voting power for the election of directors (or Persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency.
 
“Working Capital Credit Facility” means a line of credit subordinate to the
Senior Notes in an amount not to exceed $1,000,000 incurred pursuant to the
terms and conditions of Section 4.09(a).
 
“Written Request” means any written request, letter or similar document from the
Company to Trustee and signed by the appropriate Officer, including, but not
limited to, the initial written closing and delivery instructions.
 
Senior Note Indenture

15

--------------------------------------------------------------------------------


 
SECTION 1.02
Other Definitions.

 
Term
Defined in
Section
   
“Additional Collateral”
4.09
“Affiliate Transaction”
4.12
“Agent for Service”
14.14
“Agent Members”
2.01
“Authentication Order”
2.02
“Change of Control Offer”
3.10
“Change of Control Payment”
3.10
“Change of Control Payment Date”
3.10
“Covenant Defeasance”
9.03
“Collateral Valuation”
4.09
“Event of Default”
7.01
“Excess Revenue Offer”
3.09
“Financial Reports”
4.05
“incur”
4.12
“Legal Defeasance”
9.02
“Offer Amount”
3.09
“Offer Period”
3.09
“Paying Agent”
2.03
“Payment Default”
7.01
“Purchase Date”
3.09
“Registrar”
2.03

 
SECTION 1.03
Incorporation by Reference OF Trust Indenture Act.

 
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
 
The following TIA terms used in this Indenture have the following meanings:
 
“indenture securities” means the Senior Notes;
 
“indenture security holder” means a Holder of a Senior Note;
 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee;
 
“obligor” on the Senior Notes means the Company and any successor obligor upon
the Senior Notes.
 
All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by rules promulgated by the
Commission under the TIA have the meanings so assigned to them.
 
Senior Note Indenture

16

--------------------------------------------------------------------------------


 
SECTION 1.04
Rules of Construction.

 
Unless the context otherwise requires:
 
1. a capitalized term has the meaning assigned to it under this Article 1;
 
2. an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
3. “or” is not exclusive;
 
4. “including” means including without limitation; and
 
5. words in the singular include the plural, and words in the plural include the
singular.
 
ARTICLE 2
 
THE SENIOR NOTES
 
SECTION 2.01
Terms; Form and Dating.

 
(a) General.
 
(i). The Senior Notes shall bear interest at the Interest Rate in effect from
time to time, subject to Section 4.01 below.
 
(ii) No Senior Notes may be issued under the provisions of this Indenture except
in accordance with this Article 2. The total principal amount of the Senior
Notes that may be issued is hereby expressly limited to $4,805,000, except as
provided in Section 2.07 with respect to replacement Notes. Additionally,
Expansion Debt may be issued hereunder form time to time in such amount as shall
be specified in a supplemental indenture.
 
(iii) The Senior Notes: (A) shall be designated “Forster Drilling Corporation
$4,805,000 10.00% Senior Secured Notes, Series 2007,” maturing on January 15,
2013 (B) shall be in the aggregate principal amount of $4,805,000; (C) shall be
dated as of January 3, 2008; (D) shall be payable in installments of
interest-only payments to be paid on April 15, 2008 and on each January 15,
April 15, July 15 and October 15 thereafter until maturity; and (E) shall be
issued in Authorized Denominations only.
 
Senior Note Indenture

17

--------------------------------------------------------------------------------


 
(b) Form of Certificated Notes. The Senior Notes and the Trustee’s certificate
of authentication, other than those issued in global form, shall be
substantially in the form of Exhibit A hereto, the terms of which are hereby
incorporated in and expressly made a part of this Indenture. The Senior Notes
may have notations, legends or endorsements required by law, stock exchange rule
or usage in addition to those set forth on Exhibit A. Each Senior Note shall be
dated the date of its authentication. The terms and provisions contained in the
Senior Notes shall constitute, and are hereby expressly made, a part of this
Indenture, and the Company, the Guarantors and the Trustee, by their execution
and delivery of this Indenture, expressly agree to such terms and provisions and
to be bound thereby. To the extent any provision of any Senior Note conflicts
with the express provisions of this Indenture, the provisions of the Indenture
shall govern and be controlling.
 
(c) Form of Global Notes. Senior Notes issued in global form shall be
substantially in the form of Exhibit A attached hereto (but including the Global
Note Legend thereon and the “Schedule of Exchanges of Interests in the Global
Note” attached as Exhibit B hereto). Each Global Note shall represent such
aggregate principal amount of the outstanding Senior Notes as shall be specified
therein, and each shall provide that it shall represent the aggregate principal
amount of outstanding Senior Notes from time to time endorsed thereon and that
the aggregate principal amount of outstanding Senior Notes represented thereby
may from time to time be reduced or increased, as appropriate, to reflect
exchanges and redemptions thereof and transfers of interests therein. Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the aggregate principal amount of outstanding Senior Notes represented
thereby shall be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.
 
(d) Book-entry Provisions. This Section 2.01(d) shall apply only to Global Notes
deposited with the Trustee, as custodian for the Depository. Members of, or
participants in, the Depository (“Agent Members”) shall have no rights under
this Indenture with respect to any Global Note held on their behalf by the
Depository, or the Trustee as its custodian, or under the Global Note, and the
Depository or its nominee, as the case may be, may be treated by the Company,
the Trustee and any agent of the Company or the Trustee as the absolute owner of
the Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Trustee or any agent of the
Company or the Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depository or impair, as between the
Depository and its Agent Members, the operation of customary practices governing
the exercise of the rights of a holder of any Senior Note.
 
(e) Certificated Securities.
 
(i) The Company shall issue Certificated Notes to all owners of beneficial
interests in Global Notes if: (1) at any time the Depository notifies the
Company that it is unwilling or unable to continue to act as Depository for the
Global Notes or if at any time the Depository shall no longer be eligible to act
as such because it ceases to be a properly-registered clearing agency, and, in
either case, the Company shall not have appointed a successor Depository within
120 days after the Company receives such notice or becomes aware of such
ineligibility or (2) the Company, at its option, determines that the Global
Notes shall be exchanged for Certificated Notes and delivers a written notice to
such effect to the Trustee. Upon the occurrence of any of the events set forth
in clauses (1) or (2) above, the Company shall execute, and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate and deliver, Certificated Notes, in authorized denominations, in an
aggregate principal amount equal to the principal amount of the Global Notes in
exchange for such Global Notes. Upon the exchange of a Global Note for
Certificated Notes, such Global Note shall be cancelled by the Trustee or an
agent of the Company or the Trustee.
 
Senior Note Indenture

18

--------------------------------------------------------------------------------




(ii) The Company shall issue Certificated Notes to a Holder of, or an owner of a
beneficial interest in, a Global Note in exchange for such Global Note or
beneficial interest, as the case may be, upon written request from Holders (or
owners of beneficial interests) representing 25% or more of the then outstanding
principal amount of the Senior Notes, if a Default or Event of Default shall
have occurred and be continuing. Upon the occurrence of the foregoing, the
Company shall execute, and, upon receipt of an Authentication Order in
accordance with Section 2.02 hereof, the Trustee shall authenticate and deliver,
Certificated Notes, in authorized denominations, in an aggregate principal
amount equal to the principal amount of the Global Note owned by such Holder or
such owner of a beneficial interest. Upon the exchange of all or a portion of a
Global Note for Certificated Notes, such Global Note shall be cancelled or
correspondingly reduced by the Trustee or an agent of the Company or the
Trustee. In the event that the Certificated Notes are not issued to an owner of
a beneficial interest in a Global Note promptly after the Company has received a
request from such owner, the Company expressly acknowledges, with respect to the
right of any Holder to pursue a remedy pursuant to this Indenture, the right of
any such owner to pursue such remedy with respect to the portion of the Global
Note that represents such owner’s beneficial interest as if such Certificated
Notes had been issued.
 
(iii) Certificated Notes issued in exchange for a Global Note pursuant to this
Section 2.01 shall be registered in such names and in such authorized
denominations as the Depository, pursuant to instructions from its Agent Members
or its Applicable Procedures, shall instruct the Trustee or an agent of the
Company or the Trustee in writing. The Trustee or such agent shall deliver such
Certificated Notes to or as directed by the Persons in whose names such
Certificated Notes are so registered or to the Depository.


SECTION 2.02
Execution and Authentication.

 
(a) A duly authorized Officer of the Company shall sign the Senior Notes for the
Company by manual or facsimile signature.
 
(b) If an Officer whose signature is on a Senior Note no longer holds that
office at the time a Senior Note is authenticated, the Senior Note shall
nevertheless be valid. In addition, if a Person is not an Officer at the time a
Senior Note is authenticated, but becomes an Officer on or prior to the delivery
of the Senior Note, the Senior Note shall nevertheless be valid.
 
Senior Note Indenture

19

--------------------------------------------------------------------------------


 
(c) A Senior Note shall not be valid until authenticated by the manual signature
of an authorized signatory of the Trustee. The signature of the Trustee shall be
conclusive evidence that the Senior Note has been authenticated under this
Indenture.
 
(d) The Trustee shall, upon a written order of the Company signed by an Officer
of the Company (an “Authentication Order”), authenticate and deliver the Senior
Notes for issuance.
 
(e) The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Senior Notes. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Senior Notes whenever the Trustee may do
so. Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Holders, the Company or an Affiliate of the Company.
 
(f) The Senior Notes shall be issuable only in denominations of US$5,000
principal amount at maturity and any integral multiple thereof.
 
SECTION 2.03
Registrar and Paying Agent.

 
(a) The Company shall maintain an office or agency (which may be an office of
the Trustee or an affiliate of the Trustee, registrar or co-registrar) where
Senior Notes may be presented for registration of transfer or for exchange
(“Registrar”), an office or agency where Senior Notes may be presented for
payment (“Paying Agent”) and an office or agency where notices and demands to or
upon the Company in respect of the Senior Notes and this Indenture may be
served. The Registrar shall keep a register of the Senior Notes and of their
transfer and exchange. The Company may appoint one or more co-registrars and one
or more additional paying agents. The term “Registrar” includes any co-registrar
and the term “Paying Agent” includes any additional paying agent. The Company
may change any Paying Agent or Registrar without notice to any Holder. The
Company shall notify the Trustee and the Trustee shall notify the Holders of the
Senior Notes in writing of the name and address of any Agent not a party to this
Indenture. The Company or any of its Restricted Subsidiaries may act as Paying
Agent or Registrar. The Company shall enter into an appropriate agency agreement
with any Registrar or Paying Agent not a party to this Indenture. The agreement
shall implement the provisions of this Indenture that relate to such agent. The
Company shall notify the Trustee of the name and address of any such agent. If
the Company fails to maintain a Registrar or Paying Agent, or fails to give the
foregoing notice, the Trustee shall act as such, and shall be entitled to
appropriate compensation in accordance with Section 8.07 hereof.
 
(b) The Company initially appoints DTC to act as Depository with respect to the
Global Notes.
 
Senior Note Indenture

20

--------------------------------------------------------------------------------


 
(c) The Company initially appoints the Trustee to act as the Registrar and
Paying Agent and to act as Custodian with respect to the Global Notes, and the
Trustee hereby agrees so to initially act. Except as otherwise specifically
provided herein, (i) all references in this Indenture to the Trustee shall be
deemed to refer to the Trustee in its capacity as Trustee and in its capacities
as Registrar and Paying Agent and (ii) every provision of this Indenture
relating to the conduct of or affecting the liability of or offering protection,
immunity or indemnity to the Trustee shall be deemed to apply with the same
force and effect to the Trustee acting in its capacities as Paying Agent and
Registrar.
 
SECTION 2.04
Paying Agent to Hold Money in Trust.

 
The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal or
interest on the Senior Notes, and shall notify the Trustee of any default by the
Company in making any such payment. While any such default continues, the
Trustee may require a Paying Agent to pay all funds held by it to the Trustee.
The Company at any time may require a Paying Agent to pay all funds held by it
to the Trustee. Upon payment over to the Trustee, the Paying Agent (if other
than the Company or a Restricted Subsidiary) shall have no further liability for
such funds. If the Company or a Restricted Subsidiary acts as Paying Agent, it
shall segregate and hold in a separate trust fund for the benefit of the Holders
all funds held by it as Paying Agent. Upon the occurrence, and during the
continuation, of any Event of Default, the Trustee shall serve as Paying Agent
and Registrar for the Senior Notes.


SECTION 2.05
Holder Lists.

 
If it is the Registrar, the Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of all Holders and shall otherwise comply with TIA §312(a). If the
Trustee is not the Registrar, the Company shall furnish to the Trustee at least
five Business Days before each interest payment date and at such other times as
the Trustee may request in writing, a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of the Holders and
the Company shall otherwise comply with TIA §312(a).
 
Senior Note Indenture

21

--------------------------------------------------------------------------------


 
SECTION 2.06
Transfer and Exchange.

 
(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except by the Depository to a nominee of the Depository, by a nominee
of the Depository to the Depository or to another nominee of the Depository, or
by the Depository or any such nominee to a successor Depository or a nominee of
such successor Depository. All Global Notes will be exchanged by the Company for
Certificated Notes if (1) the Company delivers to the Trustee notice from the
Depository that it is unwilling or unable to continue to act as Depository or
that it is no longer a properly-registered clearing agency and, in either case,
a successor Depository is not appointed by the Company within 120 days after the
date of such notice from the Depository or (2) the Company in its sole
discretion determines that the Global Notes (in whole but not in part) should be
exchanged for Certificated Notes and delivers a written notice to such effect to
the Trustee. Upon the occurrence of any of the preceding events in (1) or (2)
above, Certificated Notes shall be issued in such names as the Depository shall
instruct the Trustee. Global Notes also may be exchanged or replaced, in whole
or in part, as provided in Sections 2.07 and Section 2.10 hereof. Every Senior
Note authenticated and delivered in exchange for, or in lieu of, a Global Note
or any portion thereof, pursuant to this Section 2.06 or Sections 2.07 or
Section 2.10 hereof, shall be authenticated and delivered in the form of, and
shall be, a Global Note. A Global Note may not be exchanged for another Senior
Note other than as provided in this Section 2.06(a), however, beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.06(b) or (c) hereof. Neither the Company nor the Trustee will be
liable for any delay by a Holder of a Global Note or the Depository in
identifying the beneficial owners of Senior Notes, except as a result of the
Company’s or Trustee’s own grossly negligent action, grossly negligent failure
to act or own willful misconduct, as the case may be. In the absence of bad
faith on their part, the Company and the Trustee may conclusively rely on, and
will be protected in relying on written instructions from the Holder of a Global
Note or the Depository for all purposes under this Indenture.
 
(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depository, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in Global Notes
may be subject to restrictions on transfer to the extent required by the
Securities Act. Beneficial interests in any Global Note may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in a
Global Note, in accordance with the Applicable Procedures. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b).
 
(c) Transfer or Exchange of Beneficial Interests for Certificated Notes. The
holder of a beneficial interest in a Global Note may exchange such beneficial
interest for a Certificated Note or transfer such beneficial interest to a
Person who takes delivery thereof in the form of a Certificated Note only in the
circumstances specified in Section 2.01(e), in which event such owner of such
beneficial interest shall instruct the Depository (or shall cause the
appropriate participant to direct the Depository) in accordance with the
Applicable Procedures to instruct the Trustee to reduce the aggregate principal
amount of the Global Note by the applicable amount of such exchange or transfer
and to issue in exchange therefore a Certificated Note or Senior Notes in such
aggregate amount and registered as provided in such instruction; and upon the
Trustee’s receipt of such instruction from the Depository (or from the
applicable Agent Member or beneficial owner pursuant to the Depository’s proxy
procedures), the Trustee to, and the Trustee shall, cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(g) hereof, and the Company shall execute and the
Trustee shall authenticate and deliver, in both cases in accordance with Section
2.02 hereof, to the Person designated in such instruction a Certificated Note in
the appropriate principal amount. Any Certificated Note issued in exchange for a
beneficial interest pursuant to this Section 2.06(c) shall be registered in such
name or names and in such authorized denomination or denominations as the holder
of such beneficial interest shall instruct the Registrar through instructions
from the Depository and the Agent Member. The Trustee shall mail or deliver such
Certificated Notes to the Persons in whose names such Senior Notes are so
registered.
 
Senior Note Indenture

22

--------------------------------------------------------------------------------


 
(d) Transfer and Exchange of Certificated Notes for Beneficial Interests. A
Holder of a Certificated Note may exchange such Senior Note for a beneficial
interest in a Global Note or transfer such Certificated Notes to a Person who
takes delivery thereof in the form of a beneficial interest in a Global Note at
any time. Upon receipt of a request for such an exchange or transfer together
with surrender of the Certificated Note to be exchanged or transferred, (and,
accompanied by a written instrument or instruments of transfer as provided in
Section 2.06(e) hereof, and subject to the Applicable Procedures), the Trustee
shall cancel the applicable Certificated Note and increase or cause to be
increased the aggregate principal amount of one of the Global Notes pursuant to
Section 2.06(g) hereof.
 
(e) Transfer and Exchange of Certificated Notes for Certificated Notes. Upon
request by a Holder of Certificated Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Certificated Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Certificated Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the Applicable Procedures or reasonably
requested by the Company to demonstrate compliance by such Holder with
applicable law.
 
(f) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form (the “Global Note Legend”):
 
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITORY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITORY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
 
Senior Note Indenture

23

--------------------------------------------------------------------------------


 
UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN CERTIFICATED
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITORY TO A
NOMINEE OF THE DEPOSITORY OR BY A NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR
ANOTHER NOMINEE OF THE DEPOSITORY OR BY THE DEPOSITORY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITORY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITORY.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”
 
(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Certificated Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Note or for Certificated
Notes, the principal amount of Senior Notes represented by such Global Note
shall be reduced accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depository at the direction of the Trustee to
reflect such reduction; and if the beneficial interest is being exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depository at the direction of the Trustee to reflect such
increase.
 
(h) General Provisions Relating to Transfers and Exchanges.
 
(i) To permit registrations of transfers and exchanges, the Company shall
execute Global Notes and Certificated Notes, and the Trustee shall authenticate
Global Notes and Certificated Notes upon the Company’s order (including an
Authentication Order given pursuant to Section 2.02) or at the Registrar’s
request (in connection with any transfer or exchange of Notes pursuant to this
Section 2.06).
 
Senior Note Indenture

24

--------------------------------------------------------------------------------


 
(ii) No service charge shall be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Certificated Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 3.10,
and 10.05 hereof, which shall be paid by the Company).
 
(iii) All Global Notes and Certificated Notes issued upon any registration of
transfer or exchange of Global Notes or Certificated Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Certificated Notes
surrendered upon such registration of transfer or exchange.
 
(iv) Neither the Registrar nor the Company shall be required (A) to issue, to
register the transfer of or to exchange any Senior Notes during a period
beginning at the opening of business 15 days before the day of any selection of
Senior Notes for redemption under Section 3.02 hereof and ending at the close of
business on the day of selection, (B) to register the transfer of or to exchange
any Senior Note so selected for redemption in whole or in part, except the
unredeemed portion of any Senior Note being redeemed in part or (C) to register
the transfer of or to exchange a Senior Note between a record date and the next
succeeding Interest Payment Date.
 
(v) Prior to due presentment for the registration of a transfer of any Senior
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Senior Note is registered as the absolute owner of such Senior
Note for the purpose of receiving payment of principal of and interest on such
Senior Notes and for all other purposes whatsoever, whether or not such Senior
Note is overdue, and none of the Trustee, any Agent nor the Company shall be
affected by notice to the contrary.
 
(vi) The Trustee shall authenticate Global Notes and Certificated Notes in
accordance with the provisions of Section 2.02 hereof.


(vii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
 
(viii) The Trustee is hereby authorized to enter into a letter of representation
with the Depository in the form provided by the Company and to act in accordance
with such letter.
 
Senior Note Indenture

25

--------------------------------------------------------------------------------


 
(ix) Notwithstanding anything contained herein to the contrary, neither the
Trustee nor the Registrar shall be responsible for ascertaining whether any
purchase or transfer complies with the registration provisions of or exemptions
from the Securities Act or other state, federal securities laws that may be
applicable; provided, however, that if a certificate is specifically required by
the express terms of this Section 2.06 to be delivered to a Trustee by a
purchaser or required by the express terms of this Section 2.06 to be delivered
to a Trustee by a purchaser or transferee of a Senior Note, the Trustee shall be
under a duty to receive and examine the same to determine whether it conforms on
its face to the requirements of this Section 2.06 and shall promptly notify the
party delivering the same if such transfer does not comply with such terms.


(x) REGISTRATION AND TRANSFER OF THE SENIOR NOTES IS SUBJECT TO TRUSTEE’S PRIOR
RECEIPT OF AN INVESTOR LETTER FROM EACH PROSPECTIVE TRANSFEREE IN SUBSTANTIALLY
THE SAME FORM OF THAT ATTACHED HERETO AS EXHIBIT G, OR AN OPINION OF SPECIAL
COUNSEL THAT SUCH INVESTOR LETTER IS NO LONGER REQUIRED. 
 
FURTHERMORE, RESALES OF THE SENIOR NOTES ARE RESTRICTED AND MAY BE MADE ONLY IN
COMPLIANCE WITH RULE 144A TO THE EXTENT APPLICABLE UNLESS OTHERWISE ALLOWABLE
UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS. PARTICULARLY, RESALES MAY BE
MADE ONLY TO QUALIFIED INSTITUTIONAL BUYERS AS DEFINED BY RULE 144A UNLESS
OTHERWISE ALLOWABLE UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS AT THE
TIME OF SUCH RESALE.
 
Notwithstanding anything contained herein to the contrary, the Senior Notes and
interests therein may not be issued, sold or transferred to any Holder other
than the initial Holder, unless (i) the initial Holder and any subsequent Holder
shall have delivered to Trustee evidence satisfactory to Trustee that the
transferee is a Qualified Institutional Buyer, as such term is defined under
Rule 144A promulgated pursuant to the Securities Act of 1933, as long as such
rule is applicable, and otherwise in accordance with federal and state
securities laws applicable at such time, and (ii) Trustee obtained a signed
Investor Letter in the same form as attached to the Indenture as Exhibit G and
attached to the Notes, or an opinion of Special Counsel that such Investor
Letter is no longer required. The senior Notes shall bear legends stating that
they are subject to the transfer restrictions described in this Section 2.06 of
the Indenture. By purchasing a Note, the initial Holder and any subsequent
Holder shall be deemed to have agreed to the transfer requirements contained in
this Section 2.06.


SECTION 2.07
Replacement Senior Notes.

 
If any mutilated Senior Note is surrendered to the Trustee, or the Company and
the Trustee receives evidence to their satisfaction of the destruction, loss or
theft of any Senior Note, the Company shall issue and the Trustee, upon receipt
of an Authentication Order, shall authenticate a replacement Senior Note if the
Trustee’s requirements are met. If required by the Trustee or the Company, an
indemnity bond must be supplied by the Holder that is sufficient in the judgment
of the Trustee and the Company to protect the Company, the Trustee, any Agent
and any authenticating agent from any loss that any of them may suffer if a
Senior Note is replaced. The Company may charge for its expenses in replacing a
Senior Note.
 
Senior Note Indenture

26

--------------------------------------------------------------------------------


 
Every replacement Senior Note shall be the valid obligation of the Company,
evidencing the same debt as the destroyed, lost or stolen Senior Note, and shall
be entitled to all of the benefits of this Indenture equally and proportionately
with all other Senior Notes duly issued hereunder.
 
SECTION 2.08
Outstanding Senior Notes.

 
(a) The Senior Notes outstanding at any time shall be the entire principal
amount of the Senior Notes represented by all of the Global Notes and
Certificated Notes authenticated by the Trustee except for those cancelled by
it, those delivered to it for cancellation and those described in this Section
2.08 as not outstanding. Except as set forth in Section 2.09 hereof, a Senior
Note does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Senior Note; provided, however, that Senior Notes held by the
Company or a Subsidiary of the Company shall be deemed not to be outstanding for
purposes of Section 3.07(b) hereof.
 
(b) If a Senior Note is replaced pursuant to Section 2.07 hereof, it ceases to
be outstanding unless the Trustee receives proof satisfactory to it that the
replaced Senior Note is held by a bona fide purchaser.
 
(c) If the principal amount of any Senior Note is considered paid under Section
4.01 hereof, it ceases to be outstanding and interest on it ceases to accrue.
 
(d) If the Paying Agent (other than the Company, a Restricted Subsidiary or an
Affiliate of any thereof) segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date, funds sufficient to pay all
principal and interest, if any, payable on that date with respect to the Senior
Notes (or the portion thereof to be redeemed or maturing, as the case may be),
other than pursuant to Article 11 hereof, then on and after that date, such
Senior Notes (or portions thereof) shall be deemed to be no longer outstanding
and shall cease to accrue interest.
 
SECTION 2.09
Treasury Senior Notes.

 
In determining whether the Holders of the required principal amount of Senior
Notes have concurred in any direction, waiver or consent, Senior Notes owned by
the Company, or an Affiliate of the Company, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Senior Notes that a Trustee knows are so owned shall be so disregarded.
 
Senior Note Indenture

27

--------------------------------------------------------------------------------


 
SECTION 2.10
Temporary Senior Notes.

 
Until definitive Senior Notes are ready for delivery, the Company may prepare
and the Trustee shall authenticate temporary Senior Notes. Temporary Senior
Notes shall be substantially in the form of definitive Senior Notes but may have
variations that the Company and the Trustee consider appropriate for temporary
Senior Notes. Without unreasonable delay, the Company shall prepare and the
Trustee shall authenticate Global Notes or definitive Senior Notes, as
applicable, and deliver them in exchange for temporary Senior Notes.
 
Holders of temporary Senior Notes shall be entitled to all of the benefits of
this Indenture.
 
SECTION 2.11
Cancellation.

 
The Company at any time may deliver Senior Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Senior Notes surrendered to them for registration of transfer, exchange or
payment. The Trustee and no one else shall cancel all Senior Notes surrendered
for registration of transfer, exchange, payment, replacement or cancellation and
shall dispose of cancelled Senior Notes (subject to the record retention
requirement of the Exchange Act) in accordance with its standard disposition
procedures in effect at the time, unless the Company directs cancelled Senior
Notes to be returned to it. The Company may not issue new Senior Notes to
replace Senior Notes that it has redeemed, paid or delivered to the Trustee for
cancellation.
 
SECTION 2.12
Defaulted Interest.

 
If the Company defaults in a payment of interest on the Senior Notes, it shall
pay the defaulted interest in any lawful manner plus, to the extent lawful,
interest payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, which date shall be at the earliest practicable
date but in all events at least five Business Days prior to the payment date, in
each case at the rate provided in the Senior Notes and in Section 4.01 hereof.
The Company shall fix or cause to be fixed each such special record date and
payment date, provided that the Company shall fix or cause to be fixed each such
special record date as early as practicable prior to the payment date, and the
Company shall mail or cause to be mailed as early as practicable to each Holder
a notice that states the special record date, the related payment date and the
amount of defaulted interest to be paid.
 
SECTION 2.13
Record Date.

 
The record date for purposes of determining the identity of Holders of the
Senior Notes entitled to vote or consent to any action by vote or consent
authorized or permitted under this Indenture shall be determined as provided for
in TIA § 316(c).
 
SECTION 2.14
Ranking; Security; Intercreditor Agreement.

 
(a) The Senior Note Obligations shall be senior in right of payment to all other
Indebtedness of the Company.
 
Senior Note Indenture

28

--------------------------------------------------------------------------------


 
(b) The Obligations of the Company under the Senior Notes shall be secured by
(i) a first priority Lien in the Collateral, (ii) a first priority security
interest in the Pledged Revenues, (iii) a first priority security interest in
the Stock Rights pledged under the Senior Note Stock Pledge Agreement, (iv) the
Mortgage, and (v) a first priority security interest in all monies held in the
funds and accounts created under this Indenture, including the Revenue Fund and
the Senior Note Fund (but excluding the Costs of Issuance Account).
 
(c) Concurrently with the execution of this Indenture, the Company, the
Collateral Agent and Bank of the Ozarks shall enter into the Intercreditor
Agreement.
 
(d) The Senior Notes Obligations of the Guarantors under the Guarantees provided
to the Collateral Agent for the benefit of the Holders pursuant to Article 11
hereof shall be senior in right of payment to all other Indebtedness of such
Guarantors.
 
SECTION 2.15
CUSIP Number.

 
The Company in issuing the Senior Notes may use a “CUSIP” number or numbers and,
if it does so, the Trustee shall use the CUSIP number or numbers in notices of
redemption or exchange as a convenience to Holders; provided, that any such
notice may state that no representation is made as to the correctness or
accuracy of the CUSIP number or numbers either as printed on the Senior Notes or
as contained in any notice and that reliance may be placed only on the other
identification numbers printed on the Senior Notes, and, any redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee of any change in the CUSIP number or numbers.
 
ARTICLE 3

 
REDEMPTION AND CERTAIN REPURCHASES
 
SECTION 3.01
Notices to Trustee.

 
If the Company elects to redeem Senior Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the record date, (iv)
the principal amount of Senior Notes to be redeemed and (v) the redemption
price.
 
SECTION 3.02
Selection of Senior Notes for Redemption or Offers to Purchase.

 
If less than all of the Senior Notes are to be redeemed or to be purchased
pursuant to any purchase offer required under the Indenture at any time,
selection of Senior Notes for redemption or purchase will be made by the Trustee
in compliance with the requirements of the principal national securities
exchange, if any, on which the Senior Notes are listed, or, if the Senior Notes
are not so listed, on a pro rata basis, by lot or by such method as the Trustee
shall deem fair and appropriate, provided that no Senior Notes with a principal
amount of US$5,000 or less shall be redeemed or purchased in part. A new Senior
Note in principal amount equal to the unredeemed or unpurchased portion will be
issued in the name of the holder thereof upon cancellation of the original
Senior Note. On and after the redemption or purchase date, assuming such Senior
Notes are redeemed or purchased as so required, and interest will cease to
accrue on the Senior Notes or portions of them called for redemption or
purchase.
 
Senior Note Indenture

29

--------------------------------------------------------------------------------


 
The Trustee shall promptly notify the Company in writing of the Senior Notes
selected for redemption and, in the case of any Senior Note selected for partial
redemption, the principal amount thereof to be redeemed. Senior Notes and
portions of them selected shall be in amounts of US$5,000 or whole multiples of
US$5,000; except that if all of the Senior Notes of a Holder are to be redeemed,
the entire outstanding principal amount of Senior Notes held by such Holder,
even if not a multiple of US$5,000, shall be redeemed. Except as provided in the
preceding sentence, provisions of this Indenture that apply to Senior Notes
called for redemption also apply to portions of Senior Notes called for
redemption.


SECTION 3.03
Notice of Redemption.

 
Subject to the provisions of Section 3.09 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder of record as
of the record date therefor of the Senior Notes that are to be redeemed at its
registered address.
 
The notice shall identify the Senior Notes to be redeemed and shall state:
 
(a) the redemption date;
 
(b) the redemption price;
 
(c) if any Senior Note is being redeemed in part, the portion of the principal
amount of such Senior Note to be redeemed and that, after the redemption date
upon surrender of such Senior Note, a new Senior Note or Senior Notes in
principal amount equal to the unredeemed portion shall be issued;
 
(d) the name and address of the paying agent;
 
(e) that Senior Notes called for redemption must be surrendered to the paying
agent to collect the redemption price;
 
(f) that, unless the Company defaults in making such redemption payment,
interest on Senior Notes (or portions thereof) called for redemption ceases to
accrue on and after the redemption date;
 
(g) the paragraph of the Senior Notes and/or section of this Indenture pursuant
to which the Senior Notes called for redemption are being redeemed; and
 
Senior Note Indenture

30

--------------------------------------------------------------------------------


 
(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Senior Notes.
 
At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense, provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.
 
SECTION 3.04
Effect of Notice of Redemption.

 
Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Senior Notes called for redemption become due and payable on the redemption date
at the redemption price stated in such notice. A notice of redemption may not be
conditional.
 
SECTION 3.05
Deposit of Redemption Price.

 
At least one Business Day prior to the redemption date, the Company shall
deposit with the Trustee or with the Paying Agent (or, if the Company or a
Restricted Subsidiary is the Paying Agent, shall segregate and hold in trust)
immediately available funds sufficient to pay the redemption price of and
accrued interest, if any, on all Senior Notes to be redeemed on that date. The
Trustee or the Paying Agent shall promptly return to the Company any funds so
deposited with the Trustee or the Paying Agent by the Company in excess of the
amounts necessary to pay the redemption price of, and accrued interest, if any,
on, all Senior Notes to be redeemed.
 
If a Senior Note is redeemed on or after an interest record date but on or prior
to the related interest payment date, then any accrued and unpaid interest shall
be paid to the Person in whose name such Senior Note was registered at the close
of business on such record date. If any Senior Note called for redemption shall
not be so paid upon surrender for redemption because of the failure of the
Company to comply with the preceding paragraph, interest shall be paid on the
unpaid redemption price, from the redemption date until such redemption price is
paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Senior Notes and in Section
4.01 hereof.
 
SECTION 3.06
Senior Notes Redeemed in Part.

 
Upon surrender of a Senior Note that is redeemed in part, the Company shall
issue and the Trustee shall authenticate for the Holder of the Senior Notes at
the expense of the Company a new Senior Note equal in principal amount to the
unredeemed portion of the Senior Note surrendered.
 
Senior Note Indenture

31

--------------------------------------------------------------------------------


 
SECTION 3.07
Optional Redemption.

 
(a) Except as set forth in Section 3.10 below, the Senior Notes will not be
redeemable at the Company’s option prior to April 15, 2008. Thereafter, the
Senior Notes will be subject to redemption at the option of the Company, in
whole or in part, upon not less than 30 nor more than 60 days’ notice to the
Holders, at 100% of the principal amount plus accrued and unpaid interest
thereon to the applicable redemption date.
 
(b) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.
 
SECTION 3.08
Mandatory Redemption.

 
The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Senior Notes, except as required pursuant to
Sections 3.09 and 3.10.
 
SECTION 3.09
Offer to Purchase with Excess revenue; Mandatory Redemption FROM Excess Revenue.

 
(a) The Trustee shall establish and maintain within the Senior Note Fund (as
described in Sections 5.01 and 5.02) the Excess Revenue Account. The Excess
Revenue Account shall be established and maintained so as to create, perfect and
establish the priority of the security interest of the Trustee in such account
and all cash, Permitted Investments and other property from time to time
deposited therein and otherwise to effectuate the lien of the Senior Notes.
 
(b) The Trustee shall have sole dominion and control over the Excess Revenue
Account (including, inter alia, the sole power to direct withdrawals or
transfers from the Excess Revenue Account and to direct the investment and
reinvestment of funds in the Excess Revenue Account, subject to the provisions
of this Section 3.09). The Trustee shall make withdrawals and transfers from the
Excess Revenue Account in accordance with the terms of this Indenture. The
Company and the Trustee acknowledge that the Excess Revenue Account is a
“deposit account” or “investment property” within the meaning of Section 9-102
of the UCC and that the Trustee has “control,” for purposes of Section 9-315 of
the UCC, of the Excess Revenue Account.
 
(c) The Trustee shall establish and maintain the Excess Revenue Account on the
date of this Indenture, and the Excess Revenue Account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Senior Note holders. Except as expressly provided herein, all Excess Revenue
attributable to the Senior Notes shall be deposited in the Excess Revenue
Account and transferred therefrom in accordance with the terms of this
Indenture. No funds shall be deposited in the Excess Revenue Account that do not
constitute Excess Revenue except as expressly provided in this Indenture without
the prior written consent of the Trustee.
 
(d) Excess Revenue shall be transferred to the Excess Revenue Account as set
forth in Sections 5.01 and 5.02 below.
 
(e) The Senior Notes are subject to mandatory redemption upon any Interest
Payment Date, as a whole or in part at the principal amount thereof, plus
accrued interest thereon to the date of redemption, but without premium, from
Excess Revenues (the “Excess Revenue Offer”).
 
Senior Note Indenture

32

--------------------------------------------------------------------------------


 
(f) The Excess Revenue Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Company shall purchase the maximum principal amount of Senior Notes that may
be purchased with such Excess Revenue (or such pro rata portion based upon the
principal amount of the Senior Notes tendered, if the principal amount of Senior
Notes tendered is in excess of the Excess Revenue) (which maximum principal
amount of Senior Notes shall be the “Offer Amount”) or, if less than the Offer
Amount has been tendered, all Senior Notes tendered in response to the Excess
Revenue Offer.
 
(g) If the Purchase Date is on or after an interest record date and on or before
the related interest payment date, any accrued interest on the Senior Notes
shall be paid to the Person in whose name a Senior Note is registered at the
close of business on such record date, and no additional interest shall be
payable to Holders who tender Senior Notes pursuant to the Excess Revenue Offer
on the portion of the tendered Senior Notes purchased pursuant to the Excess
Revenue Offer.
 
(h) Upon the commencement of any Excess Revenue Offer, the Company shall send,
by first class mail, a notice to the Trustee and each of the Holders of the
Senior Notes, with a copy to the Trustee. The notice shall contain all
instructions and materials necessary to enable such Holders to tender Senior
Notes pursuant to the Excess Revenue Offer. The Excess Revenue Offer shall be
made to all Holders. The notice, which shall govern the terms of the Excess
Revenue Offer, shall state:
 
(i) that the Excess Revenue Offer is being made pursuant to Section 3.09 hereof
and the length of time the Excess Revenue Offer shall remain open;
 
(ii) the Offer Amount, the purchase price and the Purchase Date;
 
(iii) that any Senior Note or portion thereof not tendered or accepted for
payment shall continue to accrue interest;
 
(iv) that Holders electing to have a Senior Note or portion thereof purchased
pursuant to any Excess Revenue Offer shall be required to surrender the Senior
Note, with the form entitled “Option of Holder to Elect Purchase” on the reverse
of the Senior Note completed, to the Company, a Depository, if appointed by the
Company, or a Paying Agent at the address specified in the notice at least three
Business Days before the Purchase Date;
 
(v) that Holders shall be entitled to withdraw their election if the Company,
Depository or Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, written communication setting forth the name of
the Holder, the principal amount of the Senior Note or portion thereof the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have the Senior Note or portion thereof purchased;
 
Senior Note Indenture

33

--------------------------------------------------------------------------------


 
(vi) that, if the aggregate principal amount of Senior Notes tendered by holders
of such Senior Notes exceeds the Offer Amount, the Trustee shall select the
Senior Notes to be purchased on a pro rata basis as described above (with such
adjustments as may be deemed appropriate by the Trustee so that only Senior
Notes in denominations of US$5,000, or integral multiples thereof, shall be
purchased); and
 
(vii) that Holders whose Senior Notes are purchased only in part shall be issued
new Senior Notes equal in principal amount to the unpurchased portion of the
Senior Notes surrendered (or transferred by book-entry transfer).
 
(i) On the Purchase Date, the Company shall, to the extent lawful, accept for
payment, on a pro rata basis (as described above) to the extent necessary, the
Offer Amount of Senior Notes or portions thereof tendered pursuant to the Excess
Revenue Offer, or if less than the Offer Amount has been tendered, all Senior
Notes or portions thereof tendered, and deliver to the Trustee an Officers’
Certificate stating that such Senior Notes or portions thereof were accepted for
payment by the Company in accordance with the terms of this Section 3.09. The
Company or Paying Agent, as the case may be, shall promptly (but in any case not
later than five days after the Purchase Date) mail or deliver to each tendering
Holder an amount equal to the purchase price of the Senior Note or portion
thereof tendered by such Holder and accepted by the Company for purchase, and
the Company shall promptly issue a new Senior Note, and the Trustee shall
authenticate and mail or deliver such new Senior Note to such Holder equal in
principal amount to any unpurchased portion of the Senior Note surrendered. Any
Senior Note not so accepted shall be promptly mailed or delivered by the Company
to the Holder thereof. The Company shall publicly announce the results of the
Excess Revenue Offer on the Purchase Date. In the event that the aggregate
amount of Excess Revenue Proceeds exceeds the aggregate principal amount of
Senior Notes or portion thereof surrendered by Holders of such Senior Notes
pursuant to an Excess Revenue Offer, the Company may use the remaining Excess
Revenue for general purposes. Upon completion of an Excess Revenue Offer, the
amount of the Excess Revenue shall be deemed to be reset at zero.
 
(j) Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof.
 
SECTION 3.10
Redemption at the Option of Holders Upon A Change of Control.

 
(a) If a Change of Control occurs, the Company shall make an offer (the “Change
of Control Offer”) to each of the Holders of Senior Notes to repurchase all or
any part (equal to $5,000 or an integral multiple of $5,000) of that Holder’s
Senior Notes pursuant to the Change of Control Offer at a purchase price, in
cash, equal to 100% of the aggregate principal amount of Senior Notes
repurchased, plus accrued and unpaid interest on the Senior Notes repurchased,
to the Purchase Date (the “Change of Control Payment”) (subject to the right of
Holders of record on the relevant Regular Record Date to receive interest due on
the relevant Interest Payment Date).
 
Senior Note Indenture

34

--------------------------------------------------------------------------------


 
(b) Within 30 days following any Change of Control, the Company shall mail a
notice of such Change of Control Offer by first class mail, postage prepaid, to
each Holder describing the transaction or transactions that constitute the
Change of Control and stating:
 
(i) that the Change of Control Offer is being made pursuant to this Section 3.10
and that all Senior Notes tendered shall be accepted for payment;
 
(ii) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);
 
(iii) that any Senior Note not tendered shall remain outstanding and continue to
accrue interest;
 
(iv) that, unless the Company defaults in the payment of the Change of Control
Payment, all Senior Notes accepted for payment pursuant to the Change of Control
Offer shall cease to accrue interest after the Change of Control Payment Date;
 
(v) that Holders electing to have any Senior Notes purchased pursuant to a
Change of Control Offer shall be required to surrender the Senior Notes, with
the form entitled “Option of Holder to Elect Purchase” on the reverse of the
Senior Notes completed, to the Paying Agent at the address specified in the
notice prior to the close of business on the third Business Day preceding the
Change of Control Payment Date;
 
(vi) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a written communication setting
forth the name of the Holder, the principal amount of Senior Notes delivered for
purchase, and a statement that such Holder is withdrawing his election to have
such Senior Notes purchased; and
 
(vii) that Holders whose Senior Notes are being purchased only in part shall be
issued new Senior Notes equal in principal amount to the unpurchased portion of
the Senior Notes surrendered.
 
(c) So long as the Senior Notes are in global form, if the Company makes an
offer to purchase all of the Senior Notes pursuant to a Change of Control Offer,
a Holder may exercise its option to elect for the purchase of Senior Notes
through the facilities of the Depository, subject to its rules and regulations.
 
Senior Note Indenture

35

--------------------------------------------------------------------------------


 
(d) On the Change of Control Payment Date, the Company shall, to the extent
lawful:
 
(i) accept for payment all Senior Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;
 
(ii) prior to 11:00 a.m. (New York City time) on such date, deposit with the
Paying Agent an amount equal to the Change of Control Payment in respect of all
Senior Notes or portions of Senior Notes properly tendered; and
 
(iii) deliver or cause to be delivered to the Trustee the Senior Notes so
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Senior Notes or portions of Senior Notes being purchased by the
Company.
 
(e) The Paying Agent shall promptly mail to each Holder of Senior Notes properly
tendered the Change of Control Payment for such Senior Notes, and the Trustee
shall promptly authenticate and mail (or cause to be transferred by book entry)
to each Holder a new Senior Note equal in principal amount to any unpurchased
portion of the Senior Notes surrendered, if any. The Company shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.
 
(f) Notwithstanding anything to the contrary in this Section 3.10, the Company
shall not be required to make a Change of Control Offer upon a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section 3.10
and purchases all Senior Notes validly tendered and not withdrawn under the
Change of Control Offer. A Change of Control Offer may be made in advance of a
Change of Control, conditional upon such Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Change
of Control Offer.
 
SECTION 3.11
Compliance with the Exchange Act.

 
The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws or regulations are applicable in connection with any redemption pursuant to
Sections 3.07, 3.09, and 3.10. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of the Indenture,
the Company shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations described in the Indenture
by virtue thereof.
 
Senior Note Indenture

36

--------------------------------------------------------------------------------


 
ARTICLE 4
 
COVENANTS
 
SECTION 4.01
Payment of Senior Notes.

 
The Company shall pay or cause to be paid the principal of, premium, if any, and
interest on the Senior Notes at the Interest Rate on the dates and in the manner
provided in the Senior Notes and this Indenture. Principal, premium, if any, and
interest shall be considered paid on the date due if the Paying Agent, if other
than the Company, holds as of the due date money deposited by, or on behalf of,
the Company in immediately available funds and designated for and sufficient to
pay all principal, premium, if any, and interest then due.
 
The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% (one percent) in excess of the otherwise applicable Interest Rate on the
Senior Notes to the extent lawful until such overdue principal is paid; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful until such
overdue installments of interest are paid.
 
SECTION 4.02
Use of Proceeds.

 
The Company shall use the proceeds from the sale of the Senior Notes solely to
(i) purchase Oil Rig Related Assets or to refinance or to retire certain
outstanding loans and indebtedness of the Company previously incurred to acquire
and construct the Oil Rig Related Assets and to fund other operations of the
Company; (ii) paying the costs of retiring and redeeming certain outstanding
convertible debentures issued by the Company, (iii) providing working capital to
the Company and (iv) paying the costs of issuance. Within ten (10) Business Days
after the Issue Date, the Company shall deliver to the Trustee a certificate of
the use of proceeds in substantially the form of Exhibit F hereto, which shall
be signed by the Company’s Chief Executive Officer and Chief Financial Officer.
 
SECTION 4.03
Further Assurances.

 
(a) The Company shall, and shall cause each of the Subsidiary Guarantors to,
execute and deliver such additional instruments, certificates or documents, and
take such actions as may be reasonably required from time to time in order to:
 
(i) carry out more effectively the purposes of Section 2.14 and the Collateral
Documents;
 
Senior Note Indenture

37

--------------------------------------------------------------------------------


 
(ii) create, grant, perfect and maintain the validity, effectiveness and
priority of any of the Senior Note Collateral Documents and the Liens created,
or intended to be created, by the Senior Note Collateral Documents; and
 
(iii) ensure the protection and enforcement of any of the rights granted or
intended to be granted to the Trustee or the Collateral Agent under any other
instrument executed in connection therewith.
 
(b) Upon the exercise by the Trustee, the Collateral Agent or any Holder of any
power, right, privilege or remedy under this Indenture or any of the Senior Note
Collateral Documents which requires any consent, approval, recording,
qualification or authorization of any governmental authority, the Company shall,
and shall cause each of the Subsidiary Guarantors to, execute and deliver all
applications, certifications, instruments and other documents and papers that
may be required of the Company or any of the Subsidiary Guarantors for such
governmental consent, approval, recording, qualification or authorization.
 
SECTION 4.04
Maintenance of Office or Agency.

 
The Company shall give prompt written notice to the Trustee of the location, and
any change in the location of the office or agency required to be maintained
pursuant to Section 2.03 hereof. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee.
 
The Company also may from time to time designate one or more other offices or
agencies where the Senior Notes may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency for such purposes. The
Company shall give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.
 
SECTION 4.05
Reports.

 
(a) So long as any of the Senior Notes remain outstanding, the Company shall
furnish to the Holders of Senior Notes:
 
(i) unless otherwise required to be filed with the Commission under cover of an
appropriate form in which event furnishment is not required, all quarterly (not
later than 60 days after the end of each fiscal quarter) and annual (not later
than 120 days after the end of the fiscal year) consolidated financial
information that would be required to be contained in a filing with the
Commission on Forms 10-QSB and 10-KSB, respectively, under the Exchange Act if
the Company were required to file such forms (provided that the information that
is required by Form 10-KSB will be provided within 120 days of the Company’s
fiscal year end), including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” that describes the financial condition and
results of operations of the Company and its Restricted Subsidiaries, a
Receivable aging report and, with respect to the annual information only, a
report thereon by the Company’s independent certified public accountants; and
 
Senior Note Indenture

38

--------------------------------------------------------------------------------


 
(ii) unless otherwise required to be filed with the Commission in which event
furnishment is not required, all information that would be required to be filed
with the Commission on Form 8-K under the Exchange Act if the Company were
required to file such reports (clauses (i) and (ii) hereof shall collectively be
referred to as the “Financial Reports”).
 
(b) The Company shall provide the Trustee with a sufficient number of copies of
all Financial Reports that the Trustee may be required to deliver to the Holders
of the Senior Notes under this Section 4.05.
 
SECTION 4.06
Compliance Certificate.

 
(a) The Company shall deliver to the Trustee, within 180 days after the end of
each fiscal year of the Company, an Officers’ Certificate substantially in the
form of Exhibit D hereto stating that (i) a review of the activities of the
Company and its Restricted Subsidiaries during the preceding fiscal year has
been made under the supervision of the signing Officers with a view to
determining whether the Company has (x) kept, observed, performed and fulfilled,
and (y) caused each of its Restricted Subsidiaries to keep, observe, perform and
fulfill, its obligations under this Indenture, and (ii) as to each such Officer
signing such certificate, that to the best of his or her knowledge (A) the
Company has kept, observed, performed and fulfilled, and has caused each of its
Restricted Subsidiaries to keep, observe, perform and fulfill, each and every
covenant contained in this Indenture and is not then in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture to be performed or observed by it (or, if a Default or Event of
Default shall have occurred and remains in existence, describing all such
defaults or Events of Default of which he or she may have knowledge and what
action each is taking or proposes to take with respect thereto) and (B) no event
has occurred and remains in existence by reason of which payments on account of
the principal of or interest, if any, on the Senior Notes is prohibited or if
such event has occurred, a description of the event and what action each is
taking or proposes to take with respect thereto.
 
(b) Concurrently with the delivery of the year-end Financial Reports pursuant to
Section 4.05 above, the Company shall, so long as any of the Senior Notes are
outstanding, deliver to the Trustee, forthwith upon any Officer becoming aware
of any Default or Event of Default that has occurred and remains in existence,
an Officers’ Certificate specifying such Default or Event of Default and what
action the Company is taking or proposes to take with respect thereto.
 
Senior Note Indenture

39

--------------------------------------------------------------------------------


 
SECTION 4.07
Taxes.

 
The Company shall pay, and shall cause each of its Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies, except as contested in good faith and by appropriate proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Holders of the Senior Notes.
 
SECTION 4.08
Stay, Extension and Usury Laws.

 
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.
 
SECTION 4.09
Expansion Debt and Additional obligations.

 
(a) Notwithstanding anything herein to the contrary, the Company shall not issue
or incur any Additional Obligations except as permitted pursuant to this
Indenture. The Company may from time to time issue or incur Expansion Debt and
Additional Obligations for the purpose of acquiring or constructing Expansion
Assets and for working capital purposes, pursuant to the following terms and
conditions:
 
(i) Renewals or extensions of existing indebtedness outstanding as of the Issue
Date;
 
(ii) Establishment or incurrence of the Working Capital Credit Facility for
working capital purposes not to exceed US $1.0 million that is subordinated to
the Senior Notes or establishment of a credit facility used to purchase a rig
that is not an Oil Rig Related Asset which credit facility is secured solely by
such rig.
 
(iii) Expansion Debt may be issued as additional notes under the Indenture
pursuant to a supplemental indenture or may be otherwise incurred by the Company
provided that in either event such Expansion Debt shall be secured solely by (i)
a Lien on the Expansion Assets acquired or constructed with the proceeds of such
Expansion Debt (subject to Section 12.03(e) of the Indenture), and/or (ii) a
Lien on the Revenues produced by or derived from such Expansion Assets;
 
(iv) At the time any Expansion Debt is issued or incurred, no Event of Default
and no event that with the passage of time or the giving of notice or both would
constitute an Event of Default hereunder shall have occurred or be continuing. 
 
Senior Note Indenture

40

--------------------------------------------------------------------------------




SECTION 4.10
Restricted Payments.

 
(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly make any Restricted Payment, unless, at
the time of such Restricted Payment no Default or Event of Default has occurred
and is continuing or would occur as a consequence thereof.
 
(b) The Board of Directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if such designation would not cause a Default or Event
of Default pursuant to Article 7 hereof. All such outstanding Investments will
be deemed to constitute Investments in an amount equal to the greatest of (x)
the net book value of such Investments at the time of such designation, (y) the
Fair Market Value of such Investments at the time of such designation and (z)
the original Fair Market Value of such Investments at the time they were made.
Such designation will only be permitted if such Restricted Payment would be
permitted at such time.
 
(c) The Board of Directors may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation shall be deemed to
be an incurrence of Indebtedness by a Restricted Subsidiary of the Company of
any outstanding Indebtedness of such Unrestricted Subsidiary and such
designation shall only be permitted if (i) such indebtedness is permitted under
Section 4.12 hereof, (ii) no Default or Event of Default pursuant to Article 7
hereof would be in existence following such designation and (iii) such
Restricted Subsidiary becomes a Guarantor immediately upon such designation.
 
(d) Any designation of the Board of Directors pursuant to Sections 4.10(b) and
4.10(c) shall be notified by the Company to the Trustee by promptly filing with
the Trustee a copy of the Board Resolution giving effect to such designation and
delivering the Officers’ Certificate described below in Section 4.10(e).
 
(e) Not later than the date of making any Restricted Payment, the Company shall
deliver to the Trustee an Officers’ Certificate stating that such Restricted
Payment is permitted.
 
SECTION 4.11
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:
 
(a) pay dividends or make any other distributions to the Company or any of its
Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
 
(b) make loans or advances to the Company or any of its Restricted Subsidiaries;
or
 
Senior Note Indenture

41

--------------------------------------------------------------------------------


 
(c) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
as of the Issue Date or under or by reason of:
 
(i) applicable law;
 
(ii) any instrument governing any obligation relating to a business acquired by
the Company (“Acquired Debt”) as in effect at the time of acquisition (except to
the extent such Indebtedness was incurred in connection with, or in
contemplation of, such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;
 
(iii) by reason of customary non-assignment provisions in leases entered into in
the ordinary course of business and consistent with past practices;
 
(iv) purchase money obligations for property acquired in the ordinary course of
business or performance bonds or similar security for performance which Liens
securing such obligations do not cover any asset other than the asset acquired
or, in the case of performance bonds or similar security for performance, the
assets associated with the Company’s performance;
 
(v) this Indenture and the Senior Notes;
 
(vi) the Subordinated Note Documents; or
 
(vii) in the case of clauses (ii), (v), and (vi) above, any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof; provided, that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive with respect to
such divided and other payment restrictions than those contained in such
instruments as in effect on the date of their incurrence or, if later, the Issue
Date.
 
SECTION 4.12
Asset Sales

 
(a) If the Company proposes to sell any asset that constitutes Collateral;
 
(i) such sale shall be for not less than the Collateral Value of such asset;
 
(ii) all Net Proceeds shall be used to repay the outstanding Senior Notes as if
such proceeds were Excess Revenue;
 

Senior Note Indenture

42

--------------------------------------------------------------------------------


 
(iii) the Company shall make an Excess Revenue Offer in accordance with the
procedures set forth in Section 3.09 of the Indenture utilizing such Net
Proceeds.
 
(b) Pending the final application of any Net Proceeds pursuant to this Section
4.12, the Company or the applicable Restricted Subsidiary shall deposit all such
Net Proceeds in the Excess Revenue Account and shall invest such Net Proceeds in
Permitted Investments.
 
SECTION 4.13
Transactions with Affiliates.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, in one or more related transactions, sell, lease, transfer or otherwise
dispose of any of their properties or assets to, or purchase any property or
assets from, or enter into or make any contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate (each of the
foregoing, an “Affiliate Transaction”), unless:
 
(a) such Affiliate Transaction is on terms that are no less favorable to the
Company or such Restricted Subsidiary than those that would have been obtained
in a comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person;
 
(b) the Company delivers to the Trustee:
 
(i) with respect to any Affiliate Transaction involving aggregate consideration
in excess of US$1.0 million, an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (a) above and has been approved by a
majority of disinterested members of the Board of Directors; and
 
(ii) with respect to any Affiliate Transaction involving aggregate consideration
in excess of US$5.0 million, a written opinion as to the fairness of such
Affiliate Transaction to the Company or Restricted Subsidiary involved in such
Affiliate Transaction from a financial point of view issued by an
internationally-recognized investment banking firm; and
 
provided, that the following shall be deemed not to be Affiliate Transactions:
 
(A) transactions pursuant to any employment, consulting, stock option or stock
purchase agreement entered into by the Company or any of its Restricted
Subsidiaries, or any grant of stock, in the ordinary course of business that are
approved by the Board of Directors;
 
(B) transactions pursuant to existing Indebtedness owed to officers and
directors of the Company as of the Issue Date;
 
(C) transactions between or among the Company and its Restricted Subsidiaries;
 
Senior Note Indenture

43

--------------------------------------------------------------------------------


 
(D) transactions permitted by the provisions of the Indenture described above in
Sections 4.09 and 4.10;
 
(E) Permitted Investments; and
 
(F) transactions with Enhanced Oil Resources, Inc. and/or Oil Sands Quest.
 
SECTION 4.14
Liens.

 
Neither the Company nor any of its Restricted Subsidiaries may, directly or
indirectly, create, incur, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired, or on any income or profits therefrom or assign or
convey any right to receive income therefrom, except for Permitted Liens.
 
SECTION 4.15
Corporate Existence.

 
Subject to Article 6 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its existence as a
corporation, and the corporate, partnership or other existence of any Restricted
Subsidiary, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Restricted
Subsidiary and (ii) the rights (charter and statutory), licenses and franchises
of the Company and its Restricted Subsidiaries; provided, however, that the
Company shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its Restricted
Subsidiaries if the Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company and
its Restricted Subsidiaries, taken as a whole, and that the loss thereof is not
adverse in any material respect to the Holders of the Senior Notes.
 
SECTION 4.16
Business Activities.

 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, engage in any business other than the Oil Rig
Business.
 
ARTICLE 5
 
FUNDS AND DEPOSITS
 
SECTION 5.01
Revenue Fund; Distributions from the Revenue Fund.

 
There is hereby created and ordered established with Trustee, a special fund,
whether currently existing or hereafter created, in the name of the Company,
designated “Forster Drilling Corporation. Revenue Fund” (the “Revenue Fund”).
All Pledged Revenues shall, as and when received by the Company or Forster
Subsidiary, be deposited into the Revenue Fund. All monies at any time in the
Revenue Fund shall be applied for the payment of the annual fees of Trustee and
Payment Agent, Annual Debt Service on the Notes or any additional Notes and
distribution of the surplus, in the following order, at the following times and
in the amounts set forth below:
 
Senior Note Indenture

44

--------------------------------------------------------------------------------


 
(a) FIRST, to the Senior Note Fund for payment on the Senior Notes, the amounts
at the times for the purposes set forth in Section 5.02 below;
 
(b) SECOND, to the Subordinated Note Trustee for payment on the Subordinated
Notes, the amount of interest then due on the Subordinated Notes at the Interest
Rate on the Subordinated Notes;
 
(b) THIRD, no later than five (5) business days prior to the commencement of
each Offer Period described in Section 3.09, the balance of the Revenue Fund
after making all disbursements and providing for all funds described above (the
“Excess Revenues”), shall be transferred as follows: eighty percent (80%) of
such Excess Revenues to the Excess Revenue Account of the Senior Note Fund for
redemption of the Senior Notes pursuant to Section 3.09 above, and twenty
percent (20%) of such Excess Revenues to the Subordinated Note Trustee for
redemption of the Subordinated Note pursuant to Section 3.09 of the Subordinated
Note Indenture.
 
It is agreed that Trustee shall have and the Company does hereby grant to
Trustee a first priority lien on the Revenue Fund.
 
The Company and its Affiliates and Subsidiaries hereby covenant that Company and
Forster Subsidiaries shall, within ten (10) Business Days of its receipt of any
Revenues, deposit the Pledged Revenues into the Revenue Fund.
 
SECTION 5.02
Senior Note Fund.

 
There is hereby created and ordered established with Trustee a special fund, in
the name of the Company, to be designated “Forster Drilling Corporation Senior
Note Fund” (the “Senior Note Fund”).
 
It shall be the unconditional obligation of the Company to make payments into
the Senior Note Fund, unless sufficient funds exist as a result of the Revenue
Fund, as follows:
 
(a) For Payment of Interest and Trustee Fees: On or before the fifth
(5th) calendar day of each month, there shall be paid into the Senior Note Fund,
beginning on the fifth (5th) calendar day of February, 2008 (pro-rated
accordingly for the first payment due April 15, 2008), and continuing on the
fifth (5th) calendar day of each month thereafter, until all Outstanding Senior
Notes with interest and premium, if any, thereon have been paid in full, or
provision made for such payment, a sum (to be computed by Trustee) equal to: (i)
one-third (1/3) of the installment of interest coming due on the Senior Notes on
the next Interest Payment Date; and (ii) beginning on the fifth (5th) calendar
day of February, 2008 (pro-rated accordingly for the first payment due April 15,
2008), and continuing on the fifth (5th) calendar day of each month thereafter
until all outstanding Notes with interest and premium, if any, thereon have been
paid in full, or provision made for such payment, a sum (to be computed by
Trustee) equal to one-twelfth (1/12) of Trustee’s and Paying Agent’s annual fees
for the Senior Notes. All monies in the Senior Note Fund shall be used solely
for the purpose of paying Annual Debt Service on the Senior Notes or for any
redemption of the Senior Notes, plus Trustee’s and Paying Agent’s fees, except
as herein specifically provided. Trustee shall withdraw from the Senior Note
Fund, on the date of any principal or interest payment, an amount equal to the
amount of such payment for the sole purpose of paying the same plus Trustee’s
and Paying Agent’s fees, which direction Trustee hereby accepts.
 
Senior Note Indenture

45

--------------------------------------------------------------------------------


 
(b) For Payment of any Deficiency: On or before the fifth (5th) calendar day of
the month preceding each Interest Payment Date, there shall be paid by the
Company into the Senior Note Fund until all outstanding Senior Notes with
interest thereon have been paid in full, or provision made for such payment, a
sum (to be computed by Trustee) that shall, when added to the amounts that have
been transferred from the Revenue Fund as provided for in subparagraph (a)
above, be equal to the installment of interest coming due on the Senior Notes
(whether at maturity, upon mandatory redemption, or otherwise) on the then next
Interest Payment Date, plus one-third (1/3) of Trustee’s and Paying Agent’s
annual fees for the Notes. The obligation of the Company to pay interest and of
the Trustee to transfer funds to the Subordinated Note Trustee with respect to
the Subordinate Notes shall be only to the extent of available Pledged Revenues
as set forth in subparagraph (a) above. The Subordinate Notes shall not be
subject to this subparagraph (b).
 
Notwithstanding the above, unless the Company is notified by Trustee that
insufficient funds exist in the Senior Note Fund to effect such coming due
interest payment and Trustee fee payments, the Company will not make any payment
to the Senior Note Fund.
 
SECTION 5.03
Refinancing Fund.

 
There is hereby created and ordered established with Trustee a special fund in
the name of the Company, designated “Forster Drilling Corporation Refinancing
Fund” (the “Refinancing Fund”). Within the Refinancing Fund, there shall be
created the Costs of Issuance Account. From the proceeds of the sale of the
Senior Notes, the sum of approximately $4,000,000 (with the exact amount to be
provided by the Company to Trustee in a Written Request delivered prior to the
Issue Date) shall be deposited into the Refinancing Fund and an additional sum
of $800,000 shall be deposited into the Costs of Issuance Account to be
disbursed as provided in Section 5.04, below. The deposit of $4,000,000 into the
Refinancing Fund will be used to (i) retire outstanding obligations of the
Company as shall be designated in writing by the Company, and (ii) provide
working capital for the Company. Amounts in the Refinancing Fund to be used to
retire the Company’s outstanding obligations shall be disbursed by the Trustee
to the entities designated by the Company in a Written Request to be delivered
by the Corporation prior to the Issue Date, and the amounts in the Refinancing
Fund representing working capital for the Company shall be wired into the
Company’s operating accounts, as instructed by the Company, on the Issue Date.
All amounts remaining in the Refinancing Fund after paying the Costs of Issuance
and making the disbursements described in the preceding sentence, shall be wired
into the Company’s operating accounts, as instructed by the Company, for use by
the Company without further restriction.
 
Senior Note Indenture

46

--------------------------------------------------------------------------------


 
SECTION 5.04
Costs of Issuance Account

 
There is hereby created and established with Trustee a special account within
the Refinancing Fund, in the name of the Company, to be designated “Forster
Drilling Corporation Note Costs of Issuance Account” (the “Costs of Issuance
Account”).
 
From proceeds of the Senior Notes and from other funds provided by Issuer, if
any, the sum of approximately $800,000 (the exact amount to be set forth in the
final Written Request from Placement Agent to Trustee on the Issue Date) to pay
the costs of issuance of the Senior Notes issued and delivered on that date and
such other amounts as shall be delivered by the Company for deposit therein
shall be deposited into the Costs of Issuance Account. Monies at any time held
in the Costs of Issuance Account shall be used for and applied solely to pay
costs of issuance of the Notes, including underwriting, consultants, legal,
printing, publication, trustee, paying agent and financial advisory fees and
expenses. Payments from the Costs of Issuance Account shall be made by Trustee,
upon receipt of a Written Request, signed by an appropriate Officer of the
Company. Upon receipt of each such Written Request, Trustee shall pay each such
item directly to the person or party entitled thereto as named in such
authorization. Nothing in Section 5.03, above, or elsewhere in this Indenture
shall be construed to prohibit the Company from directly paying some or all of
the Costs of Issuance without utilizing the Costs of Issuance Account.
 
After payment of the funds directed by the Written Request, Trustee shall wire
the balance of monies in the Costs of Issuance Account to the Company’s
operating account, as instructed by the Company, for use by the Company, without
further restriction.
 
ARTICLE 6
 
SUCCESSORS
 
SECTION 6.01
Merger, Consolidation or Sale of Assets.

 
The Company shall not consolidate or merge with or into (whether or not the
Company is the surviving entity), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to another corporation, Person or entity unless:
 
(a) the Company is the surviving entity or the entity or Person formed by or
surviving any such consolidation or merger (if other than the Company) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made is a corporation organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or Canada;
 
Senior Note Indenture

47

--------------------------------------------------------------------------------


 
(b) the entity or Person formed by or surviving any such consolidation or merger
(if other than the Company) or the entity or Person to which such sale,
assignment, transfer, lease, conveyance or other disposition has been made
assumes all the obligations of the Company under the Senior Notes and this
Indenture pursuant to a supplemental indenture in form reasonably satisfactory
to the Trustee;
 
(c) immediately after such transaction no Default or Event of Default exists;
and
 
(d) such transaction would not result in the loss, material impairment or
adverse modification or amendment of any authorization, license, permit or
franchise (governmental or otherwise) of the Company or its Restricted
Subsidiaries that would have a material adverse effect on the business or
operations of the Company and its Restricted Subsidiaries taken as a whole.
 
SECTION 6.02
Successor Corporation Substituted.

 
Upon any consolidation or merger, or any sale, lease, conveyance or other
disposition of all or substantially all of the assets of the Company in
accordance with Section 6.01 hereof, the successor corporation formed by such
consolidation or into or with which the Company is merged or to which such sale,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (or that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions of this Indenture
referring to the Company shall refer instead to the successor corporation and
not to the Company), and may exercise every right and power of the Company under
this Indenture with the same effect as if such successor Person has been named
as the Company, herein; provided, however, that the predecessor Company shall
not be relieved from the obligations to pay the principal of, premium, if any,
and interest on the Senior Notes, except in the case of a sale of all of the
Company’s assets that meets the requirements of Section 6.01 hereof.
 
ARTICLE 7
 
DEFAULTS AND REMEDIES
 
SECTION 7.01
Events of Default.

 
Each of the following constitutes an “Event of Default”;
 
(a) default for thirty days in the payment when due of interest on the Senior
Notes;
 
(b) default in payment when due (whether at maturity, upon redemption or
repurchase, or otherwise) of the principal of or premium, if any, on the Senior
Notes;
 
Senior Note Indenture

48

--------------------------------------------------------------------------------


 
(c) failure by the Company to comply with the provisions described in Section
5.01;
 
(d) failure by the Company or any of its Restricted Subsidiaries for thirty days
after notice to comply with any of their other covenants in this Indenture or
the Senior Notes;
 
(e) default under any mortgage, pledge, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed, including, without limitation, this Indenture
and the Senior Notes, by the Company or any of its Restricted Subsidiaries (or
the payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries), whether such Indebtedness or guarantee now exists, or is created
after the date of the Indenture, which default: is caused by a failure to pay
principal of, or premium, if any, or interest on, such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default, provided that such default shall be in an amount or aggregate amounts
in excess of US $1.0 million and excluding debt being paid from proceeds of the
Senior Notes (a “Payment Default”); or
 
(f) failure by the Company or any of its Restricted Subsidiaries to pay final
judgments (other than any judgment as to which a reputable insurance company has
accepted full liability and whose bond, premium or similar charge therefor is
not in excess of US$4.0 million) aggregating in excess of US$4.0 million, which
judgments are not paid, discharged or stayed within 60 days after the date on
which any period for appeal has expired and during which a stay of enforcement
of such judgment shall not be in effect;
 
(g) if the Company or any Restricted Subsidiary shall be dissolved (other than a
technical dissolution of a Subsidiary which is cured within sixty (60) days of
notice thereof) or liquidated (or any judgment, order or decree therefor shall
be entered); or if a creditors’ committee shall have been appointed for the
business of the Company or any Restricted Subsidiary; or if the Company or any
Restricted Subsidiary shall have made a general assignment for the benefit of
creditors or shall have been adjudicated bankrupt and if not an adjudication
based on a filing made by the Trustee, it shall not have been dismissed within
sixty (60) days, or shall have filed a voluntary petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors or shall fail
to pay its debts generally as such debts become due in the ordinary course of
business (except as contested in good faith and for which adequate reserves are
made in such party’s financial statements); or shall file an answer to a
creditor’s petition or other petition filed against it, admitting the material
allegations thereof for an adjudication in bankruptcy or for reorganization; or
shall have applied for or permitted the appointment of a receiver or trustee or
custodian for any of its property or assets; or such receiver, trustee or
custodian shall have been appointed for any of its property or assets (otherwise
than upon application or consent of the Company or of any Restricted Subsidiary)
and shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of the Company or any
Restricted Subsidiary and shall not have been reversed or dismissed within sixty
(60) days; or if the Company, any of the Restricted Subsidiaries or any of the
creditors of the Company or any of Restricted Subsidiary initiates a mandatory
Conciliation Proceeding; if the Company or any Restricted Subsidiary shall take
any action (corporate or other) authorizing or in furtherance any of the actions
described above; and
 
Senior Note Indenture

49

--------------------------------------------------------------------------------


 
(h) any Guarantee of the Senior Notes by the Subsidiary Guarantor shall be held
in a judicial proceeding to be unenforceable or invalid or any Subsidiary
Guarantor, or chief executive officer of such Subsidiary Guarantor shall deny or
disaffirm its obligations under its Guarantee of any Senior Notes.
 
SECTION 7.02
Acceleration.

 
If any Event of Default occurs and is continuing with respect to this Indenture
and the Senior Notes, the Trustee or the Holders of at least 25% of the
aggregate principal amount of the then outstanding Senior Notes may declare all
the Senior Notes to be due and payable immediately. Upon such declaration, the
principal of, premium, if any, and accrued and unpaid interest on the Senior
Notes shall be due and payable immediately. Notwithstanding the foregoing, in
the case of an Event of Default arising from any of the events described in
Section 7.01(h), or in the event the Company fails to make any payment when due
under clauses (a) and (b) of Section 7.01, all outstanding Senior Notes will
become due and payable without further action or notice. Holders of the Senior
Notes may not enforce the Indenture or the Senior Notes except as provided in
this Indenture. Subject to certain limitations, Holders of a majority in
principal amount of the then outstanding Senior Notes may direct the Trustee in
its exercise of any trust or power. The Trustee may withhold from Holders of the
Senior Notes notice of any continuing Default or Event of Default (except a
Default or Event of Default relating to the payment of principal or interest) if
it determines that withholding notice is in the best interest of the Holders.
 
In the case of any Event of Default occurring by reason of any willful action
(or inaction) taken (or not taken) by or on behalf of the Company with the
intention of avoiding payment of the premium that the Company would have had to
pay if the Company then had elected to redeem the Senior Notes pursuant to
Section 3.07 hereof, an equivalent premium shall also become and be immediately
due and payable upon the acceleration of the Senior Notes.
 
SECTION 7.03
Other Remedies.

 
If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy, to collect the payment of principal, premium, if any, and
interest on the Senior Notes or to enforce the performance of any provision of
the Senior Notes or this Indenture.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Senior Notes or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder of a Senior Note in exercising any right
or remedy accruing upon an Event of Default shall not impair the right or remedy
or constitute a waiver of or acquiescence in the Event of Default. All remedies
are cumulative to the extent permitted by law.
 
Senior Note Indenture

50

--------------------------------------------------------------------------------


 
SECTION 7.04
Waiver of Past Defaults.

 
Holders of not less than a majority in aggregate principal amount of the then
outstanding Senior Notes by notice to the Trustee may, on behalf of the Holders
of all of the Senior Notes, waive any existing Default or Event of Default and
its consequences, except a continuing Default or Event of Default in the payment
of the principal of, premium, if any, or interest on, the Senior Notes. Upon any
such waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
Event of Default or impair any right consequent thereon.
 
SECTION 7.05
Control by Majority.

 
Holders of a majority in principal amount of the then outstanding Senior Notes
may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with the law or this Indenture that the Trustee, in its sole
discretion, determines may be unduly prejudicial to the rights of other Holders
of Senior Notes or that may involve the Trustee in personal liability.
 
SECTION 7.06
Limitation on Suits.

 
No Holder of a Senior Note shall have any right to institute any proceeding with
respect to this Indenture or the Senior Notes or for any remedy thereunder,
unless:
 
(a) the Holder of a Senior Note gives to the Trustee written notice of a
continuing Event of Default;
 
(b) the Holders of at least 25% in principal amount of the then outstanding
Senior Notes make a written request to the Trustee to pursue the remedy;
 
(c) such Holder of a Senior Note or Holders of Senior Notes provide to the
Trustee, if requested, indemnity satisfactory to the Trustee against any loss,
liability or expense; and
 
(d) the Trustee does not comply with the request within 60 days after receipt of
the request and, if requested, the provision of indemnity.
 
Otherwise, no Holder of any Senior Note shall have any right to institute any
proceeding with respect to this Indenture or the Senior Notes or for any remedy
thereunder, except the institution of any proceedings with respect to this
Indenture or the Senior Notes or any remedy thereunder, including without
limitation acceleration, by the Holders of a majority in principal amount of the
then outstanding Senior Notes; provided that, upon institution of any proceeding
or exercise of any remedy such Holders provide the Trustee with prompt written
notice thereof.
 
Senior Note Indenture

51

--------------------------------------------------------------------------------


 
A Holder of a Senior Note may not use this Indenture to prejudice the rights of
another Holder of a Senior Note or to obtain a preference or priority over
another Holder of a Senior Note.
 
SECTION 7.07
Rights of Holders of Senior Notes to Receive Payment.

 
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Senior Note to receive payment of principal, premium, if any, and interest
on the Senior Note, on or after the respective due dates expressed in the Senior
Note, or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of the
Holder of the Senior Note.
 
SECTION 7.08
Collection Suit by Trustee.

 
If an Event of Default specified in Section 7.01(a) or (b) hereof occurs and is
continuing the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Senior Notes
and interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
 
SECTION 7.09
Trustee May File Proofs of Claim.

 
Trustee is authorized to file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel) and the Holders of the
Senior Notes allowed in any judicial proceedings relative to the Company (or any
other obligor upon the Senior Notes), the Company’s creditors or the Company’s
property and shall be entitled and empowered to collect, receive and distribute
any money or other property payable or deliverable on any such claims and any
custodian in any such judicial proceeding is hereby authorized by each Holder of
a Senior Note to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders of
the Senior Notes, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 8.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 8.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties which the Holders of the Senior Notes may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing contained herein shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder of a Senior Note any plan of reorganization, arrangement,
adjustment or composition affecting the Senior Notes or the rights of any Holder
of a Senior Note thereof, or to authorize the Trustee to vote in respect of the
claim of any Holder of a Senior Note in any such proceeding.
 
Senior Note Indenture

52

--------------------------------------------------------------------------------


 
SECTION 7.10
Priorities.

 
If the Trustee collects any money pursuant to this Article 7, it shall pay out
the money in the following order:
 
First: to the Trustee, its agents and attorneys for amounts due under Section
8.07 hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection,
 
Second: (i) first to Holders of Senior Notes, for amounts due and unpaid on such
Senior Notes for interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Senior Notes for interest, and
(ii) second, to the extent any other monies are available, to Holders of all
Senior Notes for amounts due and unpaid on all such Senior Notes for principal
and premium, if any, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Senior Notes for principal and
premium; and
 
Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
 
The Trustee may fix a record date and payment date for any such payment to
Holders of Senior Notes.
 
SECTION 7.11
Undertaking of Costs.

 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorney’s fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 7.11
does not apply to a suit by the Trustee, a suit by a Holder of a Senior Note
pursuant to Section 7.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Senior Notes.
 
Senior Note Indenture

53

--------------------------------------------------------------------------------


 
ARTICLE 8
 
TRUSTEE
 
SECTION 8.01
Duties of Trustee.

 
(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.
 
(b) Except during the continuance of an Event of Default:
 
(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
 
(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.
 
(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
 
(i) this paragraph does not limit the effect of paragraph (b) of this
Section 8.01;
 
(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
 
(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 7.05 hereof.
 
(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 8.01.
 
Senior Note Indenture

54

--------------------------------------------------------------------------------


 
(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability. The Trustee shall be under no obligation
to exercise any of its rights and powers under this Indenture at the request of
any Holders of Senior Notes, unless such Holder shall have provided to the
Trustee security and indemnity satisfactory to the Trustee against any loss,
liability or expense.
 
(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
 
SECTION 8.02
Rights of Trustee.

 
(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.
 
(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
 
(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by this Indenture.
 
(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.
 
(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have provided to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities that might be
incurred by it in compliance with such request or direction.
 
(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice thereof is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice refers to the Senior Notes or this
Indenture.
 
Senior Note Indenture

55

--------------------------------------------------------------------------------


 
SECTION 8.03
Individual Rights of Trustee.

 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Senior Notes and may otherwise deal with the Company or any Affiliate
of the Company with the same rights it would have if it were not Trustee.
However, in the event that the Trustee acquires any conflicting interest, it
must eliminate such conflict within 90 days, apply to the Commission for
permission to continue as Trustee (if this Indenture is qualified under the
Trust Indenture Act) or resign. Any Agent may do the same with like rights and
duties. The Trustee is also subject to Sections 8.10 and 8.11 hereof.
 
SECTION 8.04
Trustee’s Disclaimer.

 
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Senior Notes, it shall not be
accountable for the Company’s use of the proceeds from the Senior Notes or any
money paid to the Company or upon the Company’s direction under any provision of
this Indenture, it shall not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Senior
Notes or any other document in connection with the sale of the Senior Notes or
pursuant to this Indenture other than its certificate of authentication.
 
SECTION 8.05
Notice of Defaults.

 
If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee shall mail to Holders of
Senior Notes a notice of the Default or Event of Default within 60 days after it
occurs. Except in the case of a Default or Event of Default in payment of
principal of, premium, if any, or interest on any Senior Note, the Trustee may
withhold the notice if and so long as a committee of its Responsible Officers in
good faith determines that withholding the notice is in the best interests of
the Holders of the Senior Notes.
 
SECTION 8.06
Reports by Trustee to Holders of the Senior Notes.

 
Within 60 days after each May 15th beginning with the May 15th following the
date of this Indenture, the Trustee shall mail to the Holders of the Senior
Notes a brief report dated as of such reporting date that complies with TIA §
313(a) (but if no event described in TIA § 313(a) has occurred within the twelve
months preceding the reporting date, no report need be transmitted). The Trustee
also shall comply, with TIA § 313(b)(2). The Trustee shall also transmit by mail
all reports as required by TIA § 313(c).
 
A copy of each report at the time of its mailing to the Holders of Senior Notes
shall be mailed to the Company and (but only if this Indenture is then qualified
under the TIA) filed with the Commission and each stock exchange on which the
Senior Notes are listed, if any. The Company shall promptly notify the Trustee
when the Senior Notes are listed on any stock exchange.
 
Senior Note Indenture

56

--------------------------------------------------------------------------------


 
SECTION 8.07
Compensation and Indemnity.

 
The Company shall compensate the Trustee for its acceptance of this Indenture
and services hereunder as follows: $3,500.00. The Trustee’s compensation shall
not be limited by any law on compensation of a trustee of an express trust. The
Company shall reimburse the Trustee promptly upon written request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.
 
The Company shall indemnify the Trustee against any and all losses, liabilities
or expenses incurred by it arising out of or in connection with the acceptance
or administration of its duties under this Indenture, except any such loss,
liability or expense as may be attributable to the negligence or bad faith of
the Trustee. The Trustee shall notify the Company promptly of any claim for
which it may seek indemnity. Failure by the Trustee to so notify the Company
shall not relieve the Company of its obligations hereunder. The Company shall
defend the claim and the Trustee shall cooperate in the defense. The Trustee, in
its sole discretion, may elect to have separate counsel selected by it and the
Company shall pay the reasonable fees and expenses of such counsel. The Company
need not pay for any settlement made without its written consent, which consent
shall not be unreasonably withheld.
 
The obligations of the Company under this Section 8.07 shall survive the
satisfaction and discharge of this Indenture.
 
To secure the Company payment obligations in this Section 8.07, the Trustee
shall have a Lien prior to the Senior Notes on all money or property held or
collected by the Trustee, except that held in trust to pay principal, premium,
if any, and interest on particular Senior Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.
 
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 7.01(g) or (h) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
 
SECTION 8.08
Replacement of Trustee.

 
A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 8.08.
 
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Holders of Senior Notes of a
majority in principal amount of the then outstanding Senior Notes may remove the
Trustee by so notifying the Trustee and the Company in writing. The Company may
remove the Trustee if:
 
Senior Note Indenture

57

--------------------------------------------------------------------------------


 
(a) the Trustee fails to comply with Section 8.10 hereof;
 
(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;
 
(c) a Custodian or public officer takes charge of the Trustee or its property;
or
 
(d) the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Senior Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of Senior Notes of at least 10% in principal amount of the then outstanding
Senior Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
If the Trustee after written request by any Holder of a Senior Note who has been
a Holder of a Senior Note for at least six months fails to comply with Section
8.10 hereof, such Holder of a Senior Note may petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders of the Senior
Notes. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee, provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 8.07
hereof. Notwithstanding replacement of the Trustee pursuant to this Section
8.08, the Company’s obligations under Section 8.07 hereof shall continue for the
benefit of the retiring Trustee.
 
SECTION 8.09
Successor Trustee by Merger, Etc.

 
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to another corporation, the
successor corporation without any further act shall be the successor Trustee.
 
Senior Note Indenture

58

--------------------------------------------------------------------------------


 
SECTION 8.10
Eligibility; Disqualification.

 
There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any state thereof authorized under such laws to exercise corporate trustee
power shall be subject to supervision or examination by federal or state
authority and shall have a combined capital and surplus of at least US$25.0
million as set forth in its most recent published annual report of condition.
 
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).
 
SECTION 8.11
Preferential Collection of Claims Against Company.

 
The Trustee is subject to TIA § 311 (a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
 
ARTICLE 9
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
SECTION 9.01
Option to Effect Legal Defeasance or Covenant Defeasance.

 
The Company may, at the option of the Board of Directors, evidenced by a
resolution set forth in an Officers’ Certificate and at any time, with respect
to the Senior Notes, elect to have either Section 9.02 or 9.03 hereof be applied
to all outstanding Senior Notes upon compliance with the conditions set forth
below in this Article 9.
 
SECTION 9.02
Legal Defeasance and Discharge.

 
Upon the Company’s exercise under Section 9.01 hereof of the option applicable
to this Section 9.02, the Company shall be deemed to have been discharged from
its obligations with respect to all outstanding Senior Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, such Legal Defeasance means that the Company shall be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Senior Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 9.05 hereof and the other sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all of its other
obligations under such Senior Notes and this Indenture (and the Trustee, on
demand of and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following which shall survive until
otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Senior Notes to receive from the trust described below payments in
respect of the principal of, premium, if any, and interest on such Senior Notes
when such payments are due, or on the redemption date, as the case may be; (b)
the Company’s obligations with respect to the Senior Notes concerning issuing
temporary Senior Notes, registration of Senior Notes, mutilated, destroyed, lost
or stolen Senior Notes and the maintenance of an office or agency for payment
and money for security payments held in trust; (c) the rights, powers, trust,
duties and immunities of the Trustee, and the Company’s obligations in
connection therewith; and (d) the legal defeasance provisions of this Indenture.
 
Senior Note Indenture

59

--------------------------------------------------------------------------------


 
SECTION 9.03
Covenant Defeasance.

 
Upon the Company’s exercise under Section 9.01 hereof of the option applicable
to this Section 9.03, the Company shall be released from its obligations under
the covenants contained in Sections 4.05, 4.06, 4.07, 4.10, 4.11, 4.12, 4.13,
4.14, 4.15 and 4.16 hereof and Article 6 hereof with respect to the outstanding
Senior Notes on and after the date the conditions set forth below are satisfied
(hereinafter, “Covenant Defeasance”), and the Senior Notes shall thereafter be
deemed not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Senior Notes
shall not be deemed outstanding for accounting purposes). For this purpose, such
Covenant Defeasance means that, with respect to the outstanding Senior Notes,
the Company may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or by reason of any reference in any such covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or an Event of Default under Sections 7.01(c), (d), (e) or
(f) hereof but, except as specified above, the remainder of this Indenture and
such Senior Notes shall be unaffected thereby. In addition, upon the Company’s
exercise under Section 9.01 hereof of the option applicable to this Section
9.03, Sections 7.01(g) through 7.01(h) hereof shall not constitute Events of
Default.
 
SECTION 9.04
Conditions to Legal or Covenant Defeasance.

 
The following shall be the conditions to the application of either Section 9.02
or Section 9.03 hereof to the outstanding Senior Notes:
 
(a) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Senior Notes, cash in United States dollars,
non-callable Government Securities, or a combination thereof, in such amounts as
will be sufficient, in the written opinion, delivered to the Trustee, of a
United States nationally recognized firm of independent public accountants
selected by the Company, to pay the principal of, premium, if any, and interest
on, the outstanding Senior Notes, on the stated maturity or on the applicable
optional redemption date, as the case may be, of such principal or installment
of principal of, premium, if any, or interest on, in respect of the outstanding
Senior Notes;
 
Senior Note Indenture

60

--------------------------------------------------------------------------------


 
(b) in the case of legal defeasance, the Company must deliver to the Trustee an
opinion of counsel in the United States reasonably acceptable to the Trustee
confirming that (A) the Company has received from, or there has been published
by, the United States Internal Revenue Service a ruling or (B) since the Issue
Date, there has been a change in the applicable United States federal income tax
law, in either case to the effect that, and based thereon such opinion of
counsel shall confirm that, the Holders of the outstanding Senior Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such legal defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such legal defeasance had not occurred;
 
(c) in the case of covenant defeasance, the Company must deliver to the Trustee
an opinion of counsel in the United States reasonably acceptable to the Trustee
confirming that the Holders of the outstanding Senior Notes will not recognize
income, gain or loss for United States federal income tax purposes as a result
of such covenant defeasance and will be subject to United States federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such covenant defeasance had not occurred;
 
(d) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit) or insofar as Events of
Default from bankruptcy or insolvency events are concerned, at any time in the
period ending on the 91st day after the date of deposit;
 
(e) such legal defeasance or covenant defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than the Indenture) to which the Company or any of its
Restricted Subsidiaries is a party or by which the Company or any of its
Restricted Subsidiaries is bound;
 
(f) the Company must have delivered to the Trustee an opinion of counsel to the
effect that after the 91st day (or such other applicable date) following the
deposit, the trust funds will not be subject to the effect of any applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally;
 
(g) the Company must deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of preferring the
Holders of Senior Notes over the other creditors of the Company with the intent
of defeating, hindering, delaying or defrauding creditors of the Company or
others; and
 
(h) the Company must deliver to the Trustee an Officers’ Certificate and an
opinion of counsel, each stating that all conditions precedent provided for
relating to the legal defeasance or the covenant defeasance have been complied
with.
 
Senior Note Indenture

61

--------------------------------------------------------------------------------


 
SECTION 9.05
Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions.

 
Subject to Section 9.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 9.05, the “Trustee”) pursuant to
Section 9.04 hereof in respect of the outstanding Senior Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Senior Notes and this Indenture, to the payment, either directly or through any
Paying Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Senior Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest, but such money
and Government Securities (including any proceeds thereof) need not be
segregated from other funds except to the extent required by law.
 
The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Senior Notes.
 
Anything in this Article 9 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or Government Securities held by it as provided in Section 9.04 hereof
which, in the opinion of a United States nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
9.04(a) hereof), are in excess of the amount thereof which would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
 
SECTION 9.06
Repayment to Company.

 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on any Senior Note and remaining unclaimed for two years after such
principal, and premium, if any, or interest has become due and payable shall be
paid to the Company on its written request or (if then held by the Company)
shall be discharged from such trust; and the Holder of such Senior Note shall
thereafter, as a creditor, look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon cease;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment may at the expense of the Company cause to be
published once, in the New York Times and The Wall Street Journal (national
edition), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
notification or publication, any unclaimed balance of such money then remaining
will be repaid to the Company.
 
Senior Note Indenture

62

--------------------------------------------------------------------------------


 
SECTION 9.07
Reinstatement.

 
If the Trustee or Paying Agent is unable to apply any United States dollars or
Government Securities in accordance with Section 9.02 or 9.03 hereof, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Company’s obligations under this Indenture and the Senior Notes shall be
revived and reinstated as though no deposit had occurred pursuant to
Section 9.02 or 9.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 9.02 or 9.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium, if any, or interest on any Senior Note
following the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Senior Notes to receive such payment from
the money held by the Trustee or Paying Agent.
 
ARTICLE 10
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
SECTION 10.01
Without Consent of Holders of Senior Notes.

 
Notwithstanding Section 10.02 hereof, the Company and the Trustee may amend or
supplement this Indenture or the Senior Notes without the consent of any Holder
of a Senior Note:
 
(a) to cure any ambiguity, defect or inconsistency;
 
(b) to provide for uncertificated Senior Notes in addition to or in place of
certificated Senior Notes;
 
(c) to provide for the assumption of the Company’s obligations to Holders of the
Senior Notes in the case of a merger or consolidation;
 
(d) to make any change that would provide any additional rights or benefits to
the Holders of the Senior Notes or that does not adversely affect the legal
rights under this Indenture of any such Holder;
 
(e) to add any Guarantee with respect to the Senior Notes, including any
Subsidiary Guarantees, or to secure the Senior Notes; or
 
(f) to comply with requirements of the Commission in order to effect or maintain
the qualification of this Indenture under the TIA.
 
Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such amended or supplemental Indenture, and upon receipt by
the Trustee of the documents described in Section 10.06 hereof, the Trustee
shall join with the Company in the execution of any amended or supplemental
Indenture authorized or permitted by the terms of this Indenture and to make any
further appropriate agreements and stipulations which may be therein contained,
but the Trustee shall not be obligated to enter into such amended or
supplemental Indenture which affects its own rights, duties or immunities under
this Indenture or otherwise.
 
Senior Note Indenture

63

--------------------------------------------------------------------------------


 
SECTION 10.02
With Consent of Holders of Senior Notes.

 
(a) The Company and the Trustee may amend or supplement this Indenture or the
Senior Notes or any amended or supplemental Indenture with the written consent
of the Holders of Senior Notes of at least a majority in aggregate principal
amount of the Senior Notes then outstanding (including consents obtained in
connection with a tender offer or exchange offer for the Senior Notes), and any
existing Default and its consequences or compliance with any provision of this
Indenture, the Senior Notes or any document related thereto may be waived with
the consent of the Holders of a majority in principal amount of the then
outstanding Senior Notes (including consents obtained in connection with a
tender offer or exchange offer for the Senior Notes).
 
(b) Upon the request of the Company accompanied by a Board Resolution
authorizing the execution of any such amended or supplemental Indenture, and
upon the filing with the Trustee of evidence satisfactory to the Trustee of the
consent of the Holders of Senior Notes as aforesaid, and upon receipt by the
Trustee of the documents described in Section 10.06 hereof, the Trustee shall
join with the Company in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but shall not be obligated to, enter into such
amended or supplemental Indenture.
 
(c) It shall not be necessary for the consent of the Holders of Senior Notes
under this Section 10.02 to approve the particular form of any proposed
amendment or waiver, but it shall be sufficient if such consent approves the
substance thereof.
 
(d) After an amendment, supplement or waiver under this Section 10.02 becomes
effective, the Company shall mail to the Holders of Senior Notes affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amended or
supplemental Indenture or waiver. Subject to Sections 7.04 and 7.07 hereof, the
Holders of a majority in aggregate principal amount of the Senior Notes then
outstanding may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Senior Notes. However, without the
consent of each Holder affected, an amendment or waiver may not (with respect to
any Senior Notes held by a non-consenting Holder):
 
(i) reduce the principal amount of Senior Notes whose Holders must consent to an
amendment, supplement or waiver;
 
(ii) reduce the principal of or change the fixed maturity of any Senior Note or
alter the provisions with respect to the redemption of the Senior Notes;
 
Senior Note Indenture

64

--------------------------------------------------------------------------------


 
(iii) reduce the rate of or change the time for payment of interest on any
Senior Notes;
 
(iv) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on, the Senior Notes (except a rescission of
acceleration of the Senior Notes by the Holders of at least a majority in
aggregate principal amount of the Senior Notes and a waiver of the payment
default that resulted from such acceleration);
 
(v) make any Senior Note payable in money other than that stated in the Senior
Notes;
 
(vi) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Senior Notes to receive payments of
principal of, premium, if any, or interest on, the Senior Notes;
 
(vii) waive a redemption payment with respect to any Senior Note; or
 
(viii) make any change in the foregoing amendment and waiver provisions.
 
SECTION 10.03
Compliance with Trust Indenture Act.

 
Every amendment or supplement to this Indenture or the Senior Notes shall be set
forth in an amended or supplemental Indenture that complies with the TIA as then
in effect.
 
SECTION 10.04
Revocation and Effect of Consents.

 
Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Senior Note is a continuing consent by the Holder of a Senior Note
and every subsequent Holder of a Senior Note or portion of a Senior Note that
evidences the same debt as the consenting Holder’s Senior Note, even if notation
of the consent is not made on any Senior Note. However, any such Holder of a
Senior Note or subsequent Holder of a Senior Note may revoke the consent as to
its Senior Note if the Trustee receives written notice of revocation before the
date the waiver, supplement or amendment becomes effective. An amendment,
supplement or waiver becomes effective in accordance with its terms and
thereafter binds every Holder of a Senior Note.
 
The Company may fix a record date for determining which Holders of the Senior
Notes must consent to such amendment, supplement or waiver. If the Company fixes
a record date, the record date shall be fixed at (i) the later of 30 days prior
to the first solicitation of such consent or the date of the most recent list of
Holders of Senior Notes furnished to the Trustee prior to such solicitation
pursuant to Section 2.05 hereof or (ii) such other date as the Company shall
designate.
 
Senior Note Indenture

65

--------------------------------------------------------------------------------


 
SECTION 10.05
Notation on or Exchange of Senior Notes.

 
The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Senior Note thereafter authenticated. The Company in exchange for
all Senior Notes may issue and the Trustee shall authenticate new Senior Notes
that reflect the amendment, supplement or waiver.
 
Failure to make the appropriate notation or issue a new Senior Note shall not
affect the validity and effect of such amendment, supplement or waiver.
 
SECTION 10.06
Trustee to Sign Amendments, Etc.

 
The Trustee shall sign any amended or supplemental Indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Company may not
sign an amendment or supplemental Indenture until the Board of Directors
approves it.
 
ARTICLE 11
 
GUARANTEES
 
SECTION 11.01
Guarantees.

 
The Guarantors each hereby irrevocably and unconditionally guarantees, jointly
and severally, to each Holder and to the Trustee and its successors and assigns
(a) the full and punctual payment of the principal of, premium, if any, and
interest on the Senior Notes, whether at stated maturity, by acceleration, by
redemption or otherwise, the due and punctual payment of interest on the overdue
principal and premium, if any, and (to the extent permitted by law) interest on
any interest, if any, on the Senior Notes, and the due and punctual performance
of all other Senior Note Obligations of the Company to the Holders or the
Trustee, (b) in case of any extension of time of payment or renewal of any
Senior Notes or any such other Senior Note Obligations, that the same shall be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise,
and (c) the payment of any and all costs and expenses (including reasonable
attorneys' fees and expenses) incurred by the Trustee or any Holder in enforcing
any rights under the Guarantee. Each Guarantor further agrees that its
obligations hereunder may be extended or renewed, in whole or in part, without
notice or further assent from such Guarantor and that such Guarantor will remain
bound under this Article 11 notwithstanding any extension or renewal of any such
obligation.
 
Senior Note Indenture

66

--------------------------------------------------------------------------------


 
Each Guarantor hereby agrees that its obligations with regard to its Guarantee
shall be joint and several, unconditional, irrespective of the validity or
enforceability of the Senior Notes or the Senior Note Obligations, the absence
of any action to enforce the same or any other circumstances (other than
complete performance) which might otherwise constitute a legal or equitable
discharge or defense of a Guarantor. Each Guarantor further, to the fullest
extent permitted by applicable law, waives presentation to, demand of, payment
from and protest to the Company of any of the obligations and also waives notice
of protest for nonpayment. Each Guarantor waives notice of any default under the
Senior Notes or any Senior Note Obligation. The obligations of each Guarantor
hereunder shall not be affected by (1) the failure of any Holder or the Trustee
to assert any claim or demand or to enforce any right or remedy against the
Company or any other Person (including any Guarantor) under this Indenture, the
Senior Notes or any other Senior Note Documents or otherwise; (2) any extension
or renewal of any thereof; (3) any rescission, waiver, amendment or modification
of any of the terms or provisions of this Indenture, the Senior Note Documents
or any other agreement; (4) the release of any security held by any Holder or
the Collateral Agent for the Senior Note Obligations or any of them; (5) the
failure of any Holder or the Collateral Agent to exercise any right or remedy
against any other guarantor of the obligations; or (6) except as set forth in
Section 11.06, any change in the ownership of such Subsidiary Guarantor.
 
Each Guarantor further agrees that its Guarantee herein constitutes a guarantee
of payment, performance and compliance when due (and not a guarantee of
collection) and waives any right to require that any resort be had by any Holder
or the Trustee to any security held for payment of the obligations.
 
Except as expressly set forth in Sections 9.02 and 11.06, the Obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Senior Note
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder, the Trustee or the Collateral
Agent to assert any claim or demand or to enforce any remedy under this
Indenture, the Senior Notes, any Senior Note Documents or any other agreement,
by any waiver or modification of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Senior Note Obligations, or by
any other act or thing or omission or delay to do any other act or thing which
may or might in any manner or to any extent vary the risk of such Guarantor or
would otherwise operate as a discharge of such Guarantor as a matter of law or
equity.
 
Each Guarantor further agrees that its Guarantee herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Senior Note Obligation or
Guarantee’s obligations is rescinded or must otherwise be restored by any Holder
or the Trustee upon the bankruptcy or reorganization of the Company, any
Guarantor or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay the principal of or
interest on any Senior Note Obligation when and as the same shall become due,
whether at maturity, by acceleration, by redemption or otherwise, or to perform
or comply with any other obligation, each Guarantor hereby promises to and
shall, upon receipt of written demand by the Trustee, forthwith pay, or cause to
be paid, in cash, to the Holders or the Trustee an amount equal to the sum of
(A) the unpaid amount of such obligations, (B) accrued and unpaid interest on
such obligations (but only to the extent not prohibited by law) and (C) all
other monetary obligations of the Company to the Holders and/or the Trustee.
 
Senior Note Indenture

67

--------------------------------------------------------------------------------


 
Each Guarantor agrees that, as between it, on the one hand, and the Holders and
the Trustee, on the other hand, (i) the maturity of the Senior Note Obligations
Guaranteed hereby may be accelerated as provided in Section 702 for the purposes
of such Guarantor’s Guarantee herein, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (ii) in the event of any declaration of acceleration of
such obligations as provided in Section 702, such obligations (whether or not
due and payable) shall forthwith become due and payable by such Guarantor for
the purposes of this Section 11.1.
 
Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section.
 
SECTION 11.02
Limitation of Liability.

 
Any term or provision of this Indenture to the contrary notwithstanding, the
maximum aggregate amount of the Senior Note Obligations guaranteed hereunder by
any Guarantor shall not exceed the maximum amount that can be hereby guaranteed
without rendering this Indenture, as it relates to such Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.
 
SECTION 11.03
Successors and Assigns.

 
This Article 11 shall be binding upon each Guarantor and its successors and
assigns and shall enure to the benefit of the successors and assigns of the
Trustee and the Holders and, in the event of any transfer or assignment of
rights by any Holder or the Trustee, the rights and privileges conferred upon
that party in this Indenture and in the Senior Notes shall automatically extend
to and be vested in such transferee or assignee, all subject to the terms and
conditions of this Indenture.
 
Senior Note Indenture

68

--------------------------------------------------------------------------------


 
SECTION 11.04
No Waiver.

 
Neither a failure nor a delay on the part of either the Trustee or the Holders
in exercising any right, power or privilege under this Article 11 shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any right, power or privilege. The rights, remedies
and benefits of the Trustee and the Holders herein expressly specified are
cumulative and not exclusive of any other rights, remedies or benefits which
either may have under this Article 11 at law, in equity, by statute or
otherwise.
 
SECTION 11.05
Modification.

 
No modification, amendment or waiver of any provision of this Article 11, nor
the consent to any departure by any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Trustee, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on any Guarantor in any
case shall entitle such Guarantor to any other or further notice or demand in
the same, similar or other circumstances.
 
SECTION 11.06
Release.

 
A Guarantor shall be released from its obligations under this Article 11 (other
than any obligation that shall have arisen under Section 11.07):
 
(a) upon the sale or disposition of a Guarantor (as an entirety) (whether by way
of merger, consolidation, sale or other disposition of all of the assets of such
Guarantor, sale or other disposition of all of the Equity Interests of such
Guarantor or otherwise) other than a transaction that constitutes a sale of all
or substantially all of the assts of the Company so as to trigger a Change of
Control, to a Person that is not (either before or after giving effect to such
transactions) the Company or a Guarantor;
 
(b) upon the designation of such Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Indenture; or
 
(c) upon defeasance of the Senior Notes.
 
provided, however, that in the case of clause (a) above, such sale or other
disposition is made to a Person other than the Company or an Affiliate. At the
request of the Company, the Trustee shall execute and deliver an appropriate
instrument evidencing such release. Any Guarantor not released from its
obligations under its Guarantee shall remain liable for the full amount of
principal of and interest on the Senior Notes, all of the Senior Notes
Obligations and for the other obligations of any Guarantor under this Indenture
as provided in this Article 11.
 
Senior Note Indenture

69

--------------------------------------------------------------------------------


 
SECTION 11.07
Contribution.

 
Each Guarantor that makes a payment under its Guarantee shall be entitled upon
payment in full of all guarantied obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.
 
ARTICLE 12
 
COLLATERAL AND SECURITY
 
SECTION 12.01
Collateral Documents.

 
The due and punctual payment of the principal of and interest on the Senior
Notes when and as the same shall be due and payable, whether on an Interest
Payment Date, at maturity, by acceleration, repurchase, redemption or otherwise,
and interest on the overdue principal of and interest on the Senior Notes and
performance of all other Senior Note Obligations of the Company and the
Guarantors to the Holders or the Trustee under this Indenture, the Senior Notes
and the Guarantees, according to the terms hereunder or thereunder, shall be
secured as provided in the Senior Note Collateral Documents which the Company
and the Guarantors shall enter into on the Issue Date, together with such
changes as may be reasonably necessary to accurately reflect the Collateral
referred to therein, and which the Company and the Guarantors may enter into on
or after the Issue Date in accordance with the terms hereof. Each Holder
authorizes the Trustee to initially act as Collateral Agent for the Holders
under the Senior Note Collateral Documents. Each Holder, by its acceptance
thereof, consents and agrees to the terms of the Senior Note Collateral
Documents and the Intercreditor Agreement (including, without limitation, the
provisions providing for foreclosure and release of Collateral) as the same may
be in effect or may be amended from time to time in accordance with its terms
and the terms of this Indenture and authorizes and directs the Collateral Agent
to enter into the Senior Note Collateral Documents and the Intercreditor
Agreement and to perform its obligations and exercise its rights thereunder in
accordance therewith. The Company and the Guarantors shall deliver to the
Collateral Agent copies of all documents executed pursuant to this Indenture or
the Senior Note Collateral Documents and shall do or cause to be done all such
acts and things as may be necessary or proper, or as may be required by the
provisions of the Senior Note Collateral Documents, to assure and confirm to the
Collateral Agent the security interest in the Collateral contemplated hereby, by
the Senior Note Collateral Documents or any part thereof, as from time to time
constituted, so as to render the same available for the security and benefit of
this Indenture and of the Senior Notes and the Guarantees secured hereby,
according to the intent and purposes herein expressed.
 
Senior Note Indenture

70

--------------------------------------------------------------------------------


 
The Company shall, and shall cause its Restricted Subsidiaries to, at its own
expense, take all reasonable actions (i) that are requested by the Trustee or
the Collateral Agent, or (ii) that an Officer of the Company has knowledge are
necessary as a legal matter, in either case of (i) or (ii), as required to
establish, maintain and perfect a security interest in and continuing Lien on
all of the Collateral, in favor of the Collateral Agent for the benefit of the
Holders, superior to and prior to the rights of all third Persons, except for
holders of Priority Lien Obligations, and subject to no Liens other than
Permitted Liens. Without limiting the generality of the foregoing, the Company
shall execute or cause to be executed by their Restricted Subsidiaries and shall
file or cause to be filed such financing statements, continuation statements,
and fixture filings and such mortgages, or deeds of trust in all places
necessary to establish, maintain and perfect the Liens purported to be provided
for in the Senior Note Collateral Documents.
 
SECTION 12.02
Recording of Opinions.

 
The Company and the Guarantors shall furnish to the Trustee no later than
December 31st in each year beginning with December 31, 2008, an Opinion of
Counsel, dated as of such date, either:
 
(a) stating that, in the opinion of such counsel, action has been taken with
respect to the recording, registering, filing, re-recording, re-registering and
re-filing of all supplemental indentures, financing statements, continuation
statements or other instruments of further assurance as is necessary to maintain
the Lien of the Senior Note Collateral Documents and reciting with respect to
the security interest in the Collateral the details of such action or referring
to prior Opinions of Counsel in which such details are given,
 
(b) stating that, in the opinion of such counsel, based on relevant laws as in
effect on the date of such Opinion of Counsel, all financing statements and
continuation statements have been executed and filed that are necessary as of
such date and during the succeeding 12 months fully to preserve and protect, to
the extent such protection and preservation are possible by filing, the rights
of the Holders, the Collateral Agent and the Trustee hereunder and under the
Senior Note Collateral Documents with respect to the security interest in the
Collateral; or
 
(c) stating that, in the opinion of such counsel, no such action is necessary to
maintain such Lien.
 
The Company will otherwise comply with the provisions of TIA §314(b).
 
Senior Note Indenture

71

--------------------------------------------------------------------------------


 
SECTION 12.03
Release of Collateral.

 
(a) Subject to subsections (b), (c), (d) and (e) of this Section 12.03 and the
Intercreditor Agreement, Collateral may be released from the Lien and security
interest created by the Senior Note Collateral Documents at any time or from
time to time in accordance with the provisions of the Senior Note Collateral
Documents, the Intercreditor Agreement or as provided hereby. In addition,
subject to the terms of the Intercreditor Agreement, upon the request of the
Company pursuant to an Officers’ Certificate certifying that all conditions
precedent under the Indenture have been met, then (at the sole cost and expense
of the Company) the Collateral Agent shall release (or cause to be released)
Senior Note Collateral that is sold, conveyed or disposed of in compliance with
the provisions of this Indenture; provided, the Company will apply any Net
Proceeds in compliance with Section 4.11. Upon receipt of such Officers’
Certificate the Collateral Agent shall promptly execute, deliver or acknowledge
any necessary or proper instruments of termination, satisfaction or release to
evidence the release of any Collateral permitted to be released pursuant to this
Indenture, the Senior Note Collateral Documents or the Intercreditor Agreement.
 
(b) No Collateral may be released from the Lien and security interest created by
the Senior Note Collateral Documents pursuant to the provisions of the Senior
Note Collateral Documents and the Intercreditor Agreement unless the certificate
required by this Section 12.03 has been delivered to the Collateral Agent.
 
(c) At any time when a Default or Event of Default has occurred and is
continuing and the maturity of the Senior Notes has been accelerated (whether by
declaration or otherwise) and the Trustee shall have delivered a notice of
acceleration to the Collateral Agent, no release of Collateral pursuant to the
provisions of the Senior Note Collateral Documents and the Intercreditor
Agreement will be effective as against the Holders.
 
(d) The release of any Senior Note Collateral from the terms of this Indenture,
the Senior Note Collateral Documents and the Intercreditor Agreement shall not
be deemed to impair the security under this Indenture in contravention of the
provisions hereof if and to the extent the Senior Note Collateral is released
pursuant to the terms of the Senior Note Collateral Documents, this Indenture
and the Intercreditor Agreement. To the extent applicable, the Company shall
cause TIA § 313(b), relating to reports, and TIA § 314(d), relating to the
release of property or securities from the Lien and security interest of the
Senior Note Collateral Documents and relating to the substitution therefor of
any property or securities to be subjected to the Lien and security interest of
the Senior Note Collateral Documents, to be complied with. Any certificate or
opinion required by TIA § 314(d) may be made by an Officer of the Company except
in cases where TIA § 314(d) requires that such certificate or opinion be made by
an independent Person, which Person shall be an independent engineer, appraiser
or other expert selected or approved by the Trustee and the Collateral Agent in
the exercise of reasonable care.
 
(e) Notwithstanding anything contained herein to the contrary, in the event that
Expansion Debt is incurred pursuant to the terms of this Indenture, then Trustee
or the Collateral Agent agrees to release the security interest in the Secondary
Equipment (as defined in the Senior Note Security Agreement) and Secondary
Inventory (as defined in the Senior Note Security Agreement) not comprising the
Oil Rig Related Assets and, if required by the subsequent lender, the Stock
Rights (as defined in the Senior Note Security Agreement) but only to the extent
related to the Secondary Equipment and Secondary Inventory being released.
 
Senior Note Indenture

72

--------------------------------------------------------------------------------


 
SECTION 12.04
Certificates of the Company.

 
(a) The Company shall furnish to the Trustee and the Collateral Agent, prior to
each proposed release of Senior Note Collateral pursuant to the Senior Note
Collateral Documents and the Intercreditor Agreement:
 
(1) all documents required by TIA §314(d); and
 
(2) an Opinion of Counsel, which may be rendered by internal counsel to the
Company to the effect that such accompanying documents constitute all documents
required by TIA §314(d).
 
(b) The Trustee, to the extent permitted by Article 7 hereof, and the Collateral
Agent may accept as conclusive evidence of compliance with the foregoing
provisions the appropriate statements contained in such documents and such
Opinion of Counsel.
 
(c) Notwithstanding anything to the contrary in this Section 12.04, the Company
shall not be required to comply with all or any portion of TIA §314(d) if it
determines, in good faith based on advice of counsel, that under the terms of
TIA §314(d) and/or any interpretation or guidance as to the meaning thereof of
the SEC or its staff, including “no action” letters or exemptive orders, all or
any portion of TIA §314(d) is inapplicable to one or a series of releases of
Collateral or the SEC will not take any action against the Company for failure
to comply with, or that the Company is exempt from, all or any portion of TIA
§314(d).
 
SECTION 12.05
Certificates of the Trustee.

 
In the event that the Company wishes to release Senior Note Collateral in
accordance with the Senior Note Collateral Documents and the Intercreditor
Agreement and has delivered the certificates and documents required by the
Senior Note Collateral Documents, the Intercreditor Agreement and Sections 12.03
and 12.04 hereof, the Trustee will determine whether it has received all
documentation required by TIA §314(d) in connection with such release.
 
SECTION 12.06
Authorization of Actions to be Taken by the Trustee and the Collateral Agent
under the Senior Note Collateral Documents.

 
Subject to the provisions of Sections 8.01 and 8.02 hereof, the Trustee may, in
its sole discretion and without the consent of the Holders, direct, on behalf of
the Holders, the Collateral Agent to take all actions it deems necessary or
appropriate in order to:
 
(a) enforce any of the terms of the Senior Note Collateral Documents and the
Intercreditor Agreement; and
 
(b) collect and receive any and all amounts payable in respect of the Senior
Note Obligations of the Company and the Guarantors hereunder and under the
Senior Notes and the Guarantees.
 
Senior Note Indenture

73

--------------------------------------------------------------------------------


 
The Collateral Agent shall have the power to institute and maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the Senior
Note Collateral by any acts that may be unlawful or in violation of the Senior
Note Collateral Documents, this Indenture or the Intercreditor Agreement, and
such suits and proceedings as the Collateral Agent may deem expedient to
preserve or protect its interests and the interests of the Holders in the Senior
Note Collateral (including power to institute and maintain suits or proceedings
to restrain the enforcement of, or compliance with, any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the security interest hereunder or be prejudicial to the interests
of the Holders or of the Collateral Agent).
 
SECTION 12.07
Authorization of Receipt of Funds by the Collateral Agent under the Senior Note
Collateral Documents.

 
The Collateral Agent is authorized to receive any funds for the benefit of the
Holders distributed under the Senior Note Collateral Documents and the
Intercreditor Agreement, and to make further distributions of such funds to the
Holders according to the provisions of this Indenture, the Senior Note
Collateral Documents and the Intercreditor Agreement.
 
SECTION 12.08
Termination of Security Interest.

 
Subject to the Intercreditor Agreement, upon the full and final payment and
performance of all Senior Note Obligations of the Company and the Guarantors
under this Indenture, the Senior Notes and the Guarantees or in connection with
the discharge of all Obligations under the Senior Notes, the Guarantees and this
Indenture as described under Article 9 and Article 13 (including a release of
Guarantees under Section 11.05 hereunder or designation of a Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with the terms of this
Indenture), the Trustee shall, at the request of the Company, deliver an
Officers’ Certificate to the Collateral Agent stating that such Senior Note
Obligations have been paid in full or discharged, as the case may be, and
instruct the Collateral Agent to release the Liens pursuant to this Indenture
and the Senior Note Collateral Documents.
 
SECTION 12.09
Conflicts between Indenture and Senior Note Collateral Documents.

 
If any conflict or inconsistency exists between this Indenture and any of the
Senior Note Collateral Documents, this Indenture shall govern; provided,
however, that to the extent a Collateral Document is governed by a law other
than the internal laws of the State of Texas, this Indenture shall not require
that the internal laws of the State of Texas govern such Collateral Document.
 
Senior Note Indenture

74

--------------------------------------------------------------------------------


 
ARTICLE 13
 
SATISFACTION AND DISCHARGE
 
SECTION 13.01
Satisfaction and Discharge.

 
This Indenture will be discharged and will cease to be of further effect as to
all Senior Notes and Guarantees issued hereunder, when either:
 
(a) all such Senior Notes theretofore authenticated and delivered, except lost,
stolen or destroyed Senior Notes which have been replaced or paid and Senior
Notes for whose payment money has theretofore been deposited in trust, have been
delivered to the Trustee for cancellation; or


(b) (i) all such Senior Notes not theretofore delivered to such Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or will become due and payable within one year and the
Company or any Guarantor has irrevocably deposited or caused to be deposited
with such Trustee as trust funds in trust solely for the benefit of the Holders,
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in such amounts as will be sufficient without consideration of any
reinvestment of interest to pay and discharge the entire Indebtedness on such
Senior Notes not theretofore delivered to the Trustee for cancellation for
principal, premium, if any, and accrued interest to the date of maturity or
redemption, (ii) the Company has paid or caused to be paid all sums payable by
it under the Indenture and (iii) the Company has delivered irrevocable
instructions to the Trustee under the Indenture to apply the deposited money
toward the payment of such Senior Notes at maturity or the redemption date, as
the case may be; and
 
in the case of either clause (a) or (b):
 
(x) no Default or Event of Default has occurred and is continuing on the date of
the deposit or will occur as a result of the deposit (other than a Default or
Event of Default resulting from the borrowing of funds to be applied to such
deposit) and the deposit will not result in a breach or violation of, or
constitute a default under, any other instrument (other than the Indenture) to
which the Company or any Guarantor is a party or by which the Company or any
Guarantor is bound; and
 
(y) the Company shall have delivered to the Trustee an Officers’ Certificate and
Opinion of Counsel stating that all conditions precedent relating to the
satisfaction and discharge of this Indenture have been satisfied.
 
Senior Note Indenture

75

--------------------------------------------------------------------------------


 
SECTION 13.02
Deposited Cash and U.S. Government Securities to be Held in Trust; Other
Miscellaneous Provisions.

 
Subject to Section 13.03, all money and Government Securities (including the
proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 13.02, the “Trustee”) pursuant to
Section 13.01 hereof in respect of the outstanding Senior Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Senior Notes and this Indenture, to the payment, either directly or through any
Paying Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of the Senior Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest but such money
and Government Securities (including any proceeds thereof) need not be
segregated from other funds except to the extent required by law.
 
SECTION 13.03
Repayment to Company

 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on, any Senior Note and remaining unclaimed for one year after such
principal, and premium, if any, or interest has become due and payable shall be
paid to the Company on its request or (if then held by the Company) shall be
discharged from such trust; and the Holder shall thereafter, as a creditor, look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustees thereof, shall thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Company cause to be published once, in The New York
Times and The Wall Street Journal (national edition), notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such notification or publication, any
unclaimed balance of such money then remaining shall be repaid to the Company.
 
ARTICLE 14
 
MISCELLANEOUS
 
SECTION 14.01
Trust Indenture Act Controls.

 
If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.
 
SECTION 14.02
Notices.

 
Any notice or communication by the Company or the Trustee to the other is duly
given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), telecopier or overnight air
courier guaranteeing next day delivery, to the other’s address:
 
Senior Note Indenture

76

--------------------------------------------------------------------------------


 
If to the Company:
 
Forster Drilling Corporation
2425 Fountain View Drive
Suite 305
Houston, TX 77057
Attention: Fred Forster, III and Bud Navjar
(713) 266-8125 (telephone)
(713) 266-8024 (facsimile)


With a copy to:
 
Thomas Pritchard
Brewer & Pritchard, P.C.
3 Riverway, Suite 1800
Houston, TX 77056
(713) 209-2911 (telephone)
(713) 209-2921 (facsimile)

If to the Trustee:
 
First Security Bank
Trust Department
314 N. Spring Street
Searcy, AR 72143
Attention: Frank Faust, Senior Vice President
(501) 279-3420 (telephone)
(501) 278-2175 (facsimile)


 
The Company or the Trustee, by notice to the other may designate additional or
different addresses for subsequent notices or communications.
 
All notices and communications (other than those sent to Holders of Senior
Notes) shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) five Business Days after being deposited in
the mail, postage prepaid, if mailed; (iii) when receipt acknowledged, if
telecopied; and (iv) the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.
 
Any notice or communication to a Holder of a Senior Note shall be mailed by
first class mail to its address shown on the register kept by the Registrar. Any
notice or communication shall also be so mailed to any Person described in TIA
§ 313(c), to the extent required by the TIA. Failure to mail a notice or
communication to a Holder of a Senior Note or any defect in it shall not affect
its sufficiency with respect to other Holders of Senior Notes.
 
Senior Note Indenture

77

--------------------------------------------------------------------------------


 
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
 
If the Company mails a notice or communication to Holders of Senior Notes, it
shall mail a copy to the Trustee and each Agent at the same time.
 
SECTION 14.03
Communication by Holders of Senior Notes with Other Holders of Senior Notes.

 
Holders of the Senior Notes may communicate pursuant to TIA § 312(b) with other
Holders of Senior Notes with respect to their rights under this Indenture or the
Senior Notes. The Company, the Trustee, the Registrar and anyone else shall have
the protection of TIA § 312(c).
 
SECTION 14.04
Certificate and Opinion as to Conditions Precedent.

 
Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:
 
(a) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 14.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
 
(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 14.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.
 
SECTION 14.05
Statements Required in Certificate or Opinion.

 
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall include:
 
(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;
 
(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(c) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
 
(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
 
Senior Note Indenture

78

--------------------------------------------------------------------------------


 
SECTION 14.06
Rules by Trustee and Agents.

 
The Trustee may make reasonable rules for action by or at a meeting of Holders
of Senior Notes. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
 
SECTION 14.07
No Personal Liability of Directors, Officers, Employees and Stockholders.

 
No director, officer, employee, incorporator or stockholder of the Company or
any Guarantor, as such, shall have any liability for any obligations of the
Company or any Restricted Subsidiary under the Senior Notes or this Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of the Senior Notes by accepting a Senior Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Senior Notes. Such waiver may not be effective
to waive liabilities under United States federal securities laws and it is the
view of the Commission that such a waiver is against public policy.
 
SECTION 14.08
Governing Law.

 
This Indenture and the Senior Notes shall be governed by the laws of the State
of Texas excluding (to the greatest extent a Texas court would permit) any rule
of law that would cause application of the laws of any jurisdiction other than
the State of Texas.
 
SECTION 14.09
No Adverse Interpretation of Other Agreements.

 
This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or its Restricted Subsidiaries. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.
 
SECTION 14.10
Successors.

 
All agreements of the Company and the Guarantors in this Indenture and the
Senior Notes shall bind their respective successors. All agreements of the
Trustee in this Indenture shall bind its successor.
 
SECTION 14.11
Severability.

 
In case any provision in this Indenture or in the Senior Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
SECTION 14.12
Counterpart Originals.

 
The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
 
Senior Note Indenture

79

--------------------------------------------------------------------------------


 
SECTION 14.13
Table of Contents, Headings, Etc..

 
The Table of Contents, Cross-Reference Table and Headings of the articles and
sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.
 
SECTION 14.14
Agent for Service; Submission to Jurisdiction; Waiver Of Immunities.

 
The parties to this Indenture hereby waive irrevocably, to the extent permitted
by law, any objection to the laying of venue in Houston, Texas, and any claim of
inconvenient forum in respect of any such action in Houston, Texas to which it
might otherwise be entitled in any actions arising out of or based on this
Indenture or the Senior Notes.
 
To the extent that the Company or any Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with obligations under this Indenture and the
Senior Notes or the separate written instrument referenced in the first
paragraph of this Section 14.14. 
 
SECTION 14.15
Arbitration.

 
The Holders may elect to resolve any dispute, controversy or claim arising out
of or relating to this Indenture and all agreements and contracts arising
therefrom by arbitration in accordance with the Arbitration Rules of the
American Arbitration Association. There shall be one arbitrator who shall be
selected by agreement between the parties but, if the parties are unable to
agree on the selection of an arbitrator within 30 days of the matter being
referred to arbitration, then the selection of an arbitrator shall be made by
the American Arbitration Association. The place of the arbitration shall be
Houston, Texas and the language of the arbitration shall be English. The
arbitrator shall have the authority to award all forms of relief determined to
be just and equitable provided that the arbitrator shall have no authority to
award punitive or exemplary damages, or any other monetary damages not measured
by the prevailing party’s actual damages. The arbitrator shall be authorized to
permit reasonable discovery by the parties, and any arbitral award rendered
pursuant to this provision shall be in writing, shall be final and binding on
the parties and may be enforced in any court of competent jurisdiction.
 
SECTION 14.16
No Third Party Beneficiaries.

 
This Indenture is entered solely for the benefit of the parties hereto and the
Holders of the Senior Notes. No other third party beneficiaries are created
hereby.
 
Senior Note Indenture

80

--------------------------------------------------------------------------------


 
FORSTER DRILLING CORPORATION
   
By:
/s/ Fred Forster III
 
Fred Forster III
 
Chairman, President and CEO:
 
FORSTER TOOL & SUPPLY, INC.
 
By:
/s/ W. Scott Thompson
 
Name: W. Scott Thompson
 
Title: Secretary
 
FORSTER DRILLING, INC.
   
By:
/s/ W. Scott Thompson
 
Name: W. Scott Thompson
 
Title: Secretary
 
FORSTER EXPLORATION PRODUCTION, INC.
   
By:
/s/ W. Scott Thompson
 
Name: W. Scott Thompson
 
Title: Secretary
 

 


SIGNATURE PAGE TO SENIOR NOTE INDENTURE
 
Senior Note Indenture


--------------------------------------------------------------------------------


 
FIRST SECURITY BANK, as Trustee
   
By:
/s/ Frank Faust
 
Frank Faust, Senior Vice President

 
SIGNATURE PAGE TO SENIOR NOTE INDENTURE
 
Senior Note Indenture


--------------------------------------------------------------------------------

